


Exhibit 10.20

 

EXECUTION VERSION

 

 

COLLATERAL AGREEMENT

 

made by

 

HD SUPPLY, INC.,

 

and certain of its Subsidiaries,

 

in favor of

 

WILMINGTON TRUST, NATIONAL ASSOCIATION
as Note Collateral Agent

 

Dated as of December 4, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

DEFINED TERMS

3

 

1.1

Definitions

3

 

1.2

Other Definitional Provisions

14

 

 

 

SECTION 2

[RESERVED]

14

 

 

 

SECTION 3

GRANT OF SECURITY INTEREST

14

 

3.1

Grant

14

 

3.2

Pledged Collateral

15

 

3.3

Certain Exceptions

15

 

3.4

Intercreditor Relations

17

 

 

 

SECTION 4

REPRESENTATIONS AND WARRANTIES

18

 

4.1

[Reserved.]

18

 

4.2

Representations and Warranties of Each Grantor

18

 

4.3

Representations and Warranties of Each Pledgor

20

 

 

 

SECTION 5

COVENANTS

22

 

5.1

[Reserved.]

22

 

5.2

Covenants of Each Grantor

22

 

5.3

Covenants of Each Pledgor

24

 

5.4

Mortgaged Real Property

26

 

 

 

SECTION 6

REMEDIAL PROVISIONS

28

 

6.1

Certain Matters Relating to Accounts

28

 

6.2

Communications with Obligors; Granting Parties Remain Liable

29

 

6.3

Pledged Stock

29

 

6.4

Proceeds To Be Turned Over to the Note Collateral Agent

30

 

6.5

Application of Proceeds

31

 

6.6

Code and Other Remedies

31

 

6.7

Registration Rights

32

 

6.8

Waiver; Deficiency

33

 

 

 

SECTION 7

THE NOTE COLLATERAL AGENT

33

 

7.1

Note Collateral Agent’s Appointment as Attorney-in-Fact, etc.

33

 

7.2

Duty of Note Collateral Agent

35

 

7.3

Financing Statements

35

 

7.4

Authority of Note Collateral Agent

35

 

7.5

Note Collateral Agent as Bailee for the Grantors

36

 

 

 

SECTION 8

NON-INDENTURE SECURED PARTIES

36

 

8.1

Rights to Collateral

36

 

8.2

Appointment of Agent

37

 

8.3

Waiver of Claims

37

 

8.4

Designation of Non-Indenture Secured Parties

38

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 9

MISCELLANEOUS

38

 

9.1

Amendments in Writing

38

 

9.2

Notices

38

 

9.3

No Waiver by Course of Conduct; Cumulative Remedies

38

 

9.4

[Reserved.]

38

 

9.5

Successors and Assigns

38

 

9.6

[Reserved.]

39

 

9.7

Counterparts

39

 

9.8

Severability

39

 

9.9

Section Headings

39

 

9.10

Integration

39

 

9.11

GOVERNING LAW

39

 

9.12

Submission to Jurisdiction

39

 

9.13

Acknowledgments

39

 

9.14

WAIVER OF JURY TRIAL

40

 

9.15

Additional Granting Parties

40

 

9.16

Releases

40

 

9.17

Transfer Tax Acknowledgment

40

 

 

SCHEDULES

 

1

Notice Addresses of Grantors

 

2

Pledged Securities

 

3

Perfection Matters

 

4

Location of Jurisdiction of Organization

 

5

Intellectual Property

 

6

Contracts

 

7

Mortgage Property

 

 

 

ANNEXES

 

 

 

1

Acknowledgment and Consent

 

2

Assumption Agreement

 

3

Supplemental Agreement

 

4

Non-Indenture Secured Party Designation

 

5

Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing

 

 

ii

--------------------------------------------------------------------------------

 

COLLATERAL AGREEMENT

 

COLLATERAL AGREEMENT, dated as of December 4, 2014, made by HD Supply, Inc., a
Delaware corporation, as issuer of the Notes (together with its successors and
assigns, and as more particularly defined in the Indenture, the “Company”), and
certain Subsidiaries of the Company that are signatories hereto, in favor of
WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent under certain of the
Note Documents (as defined below) (in such capacity, and together with any
successors and assigns in such capacity, the “Note Collateral Agent”) for the
Secured Parties (as defined below).  Capitalized terms defined in Section 1
hereof are used in this Agreement as so defined.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Indenture, dated as of the date hereof (as
amended by that First Supplemental Indenture, dated as of the date hereof, and
as the same may be further amended, amended and restated, waived, supplemented
or otherwise, modified from time to time, the “Indenture”), among the Company,
the Subsidiary Guarantors from time to time party thereto, and Wilmington Trust,
National Association, as indenture trustee (in such capacity, and together with
any successors and assigns in such capacity, the “Trustee”) on behalf of the
Holders (as defined in the Indenture) and as Note Collateral Agent, the Company
is issuing $1,250 million aggregate principal amount of 5.25% senior secured
first priority notes due 2021, and may in the future issue Additional Notes (as
defined therein), upon the terms and subject to the conditions set forth
therein;

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of April 12, 2012
(as amended by Amendment No. 1 to Credit Agreement, dated as of February 15,
2013, and Amendment No. 2 to Credit Agreement, dated as of February 6, 2014, and
as further amended, amended and restated, waived, supplemented or otherwise
modified from time to time, together with any agreement extending the maturity
of, or restructuring, refunding, refinancing or increasing the Indebtedness
under such agreement or any successor agreements, the “Term Credit Agreement”),
among the Company, as borrower (in such capacity, the “Term Borrower”), the
several banks and other financial institutions from time to time parties thereto
(as further defined in the Term Credit Agreement, the “Term Lenders”), Bank of
America, N.A., as administrative agent (in such capacity, the “Term
Administrative Agent”) and collateral agent (in such capacity, the “Term
Collateral Agent”), and the other parties party thereto, the Term Lenders have
made extensions of credit to the Term Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of April 12, 2012 (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Term Guarantee and Collateral
Agreement”), among the Term Borrower, certain of its subsidiaries, the Term
Administrative Agent and the Term Collateral Agent, the Term Borrower and such
subsidiaries have granted a first priority Lien to the Term Collateral Agent for
the benefit of the Secured Parties (as defined in the Term Guarantee and
Collateral Agreement) on the Cash Flow Priority Collateral and a second priority
Lien for the benefit of the Secured Parties (as defined in the Term Guarantee
and Collateral Agreement) on the ABL Priority Collateral (subject in each case
to Permitted Liens (as defined in the Term Credit Agreement));

 

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of April 12,
2012 (as amended by Amendment No. 1 to Credit Agreement, dated as of June 28,
2013, and as further amended, amended and restated, waived, supplemented or
otherwise modified from time to time, together with any agreement extending the
maturity of, or restructuring, refunding, refinancing or increasing the
Indebtedness under such agreement or any successor agreements, the “ABL Credit
Agreement”), among the Company, certain subsidiaries of the Company that are or
may become parties thereto (together with

 

--------------------------------------------------------------------------------


 

the Company, collectively, the “ABL Borrowers”), the several banks and other
financial institutions from time to time parties thereto (as further defined in
the ABL Credit Agreement, the “ABL Lenders”), General Electric Capital
Corporation, as administrative agent (in such capacity, the “ABL Administrative
Agent”) and collateral agent (in such capacity, the “U.S. ABL Collateral Agent”)
for the ABL Lenders thereunder, GE Canada Finance Holding Company, as Canadian
administrative agent and Canadian collateral agent, and the other parties party
thereto, the ABL Lenders have severally agreed to make extensions of credit to
the ABL Borrowers upon the terms and subject to the conditions set forth
therein;

 

WHEREAS, pursuant to that certain U.S. Guarantee and Collateral Agreement, dated
as of April 12, 2012 (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “U.S. ABL Guarantee and Collateral
Agreement”), among the ABL Borrowers, certain of their subsidiaries, the ABL
Administrative Agent and the U.S. ABL Collateral Agent, the ABL Borrowers and
such subsidiaries have granted a first priority Lien to the U.S. ABL Collateral
Agent for the benefit of the Secured Parties (as defined in the U.S. ABL
Guarantee and Collateral Agreement) on the ABL Priority Collateral and a second
priority Lien for the benefit of the Secured Parties (as defined in the U.S. ABL
Guarantee and Collateral Agreement) on the Cash Flow Priority Collateral
(subject in each case to Permitted Liens (as defined in the ABL Credit
Agreement));

 

WHEREAS, pursuant to that certain Indenture, dated as of April 12, 2012 (as
amended pursuant to the First Supplemental Indenture, dated as of April 12,
2012, the Second Supplemental Indenture, dated as of July 27, 2012, and the
Third Supplemental Indenture dated as of February 6, 2014, and as further
amended, amended and restated, waived, supplemented or otherwise modified from
time to time, the “Second Priority Notes Indenture”), among the Company, the
subsidiaries of the Company party thereto as Subsidiary Guarantors, and
Wilmington Trust, National Association, as trustee and note collateral agent (in
such capacity, the “Second Priority Note Collateral Agent”), the Company has
issued its 11% Senior Secured Second Priority Notes due 2020 (the “Second
Priority Notes”);

 

WHEREAS, pursuant to that certain Collateral Agreement, dated as of April 12,
2012 (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, the “Second Priority Note Collateral Agreement”),
among the Company, certain subsidiaries of the Company and the Second Priority
Note Collateral Agent, the Company and such subsidiaries have granted a third
priority Lien to the Second Priority Note Collateral Agent for the benefit of
the Secured Parties (as defined in the Second Priority Note Collateral
Agreement) on the ABL Priority Collateral and a second priority Lien for the
benefit of the holders of the Secured Parties (as defined in the Second Priority
Note Collateral Agreement) on the Cash Flow Priority Collateral (subject in each
case to Liens permitted under the Second Priority Notes Indenture including
Permitted Liens (as defined in the Second Priority Notes Indenture));

 

WHEREAS, the Company is a member of an affiliated group of companies that
includes the Company, the Company’s Domestic Subsidiaries that are party hereto
and any other Domestic Subsidiary of the Company (other than any Excluded
Subsidiary) that becomes a party hereto from time to time after the date hereof
(the Company and such Domestic Subsidiaries (other than any Excluded
Subsidiary), collectively, the “Granting Parties”);

 

WHEREAS, pursuant to that certain Joinder of First Lien Indenture, dated as of
the date hereof (the “Base Intercreditor Agreement Joinder”), the Note
Collateral Agent, for itself and on behalf of the Holders of the Notes, has
agreed to be bound by the terms and provisions of that certain Intercreditor
Agreement, dated as of April 12, 2012 (as amended by the Base Intercreditor
Agreement Joinder, and as further amended and restated, waived, supplemented or
otherwise modified from time to time, the “Base Intercreditor Agreement”), among
the Existing First Lien Note Agent, the Term Agent, the ABL Agent

 

2

--------------------------------------------------------------------------------


 

and the Second Lien Agent and acknowledged by the Company, HDS Holding
Corporation and certain subsidiaries of the Company;

 

WHEREAS, pursuant to that certain Joinder of First Lien Indenture, dated as of
the date hereof (the “Cash Flow Intercreditor Agreement Joinder”), the Note
Collateral Agent, for itself and on behalf of the Holders of the Notes, has
agreed to be bound by the terms and provisions of that certain Intercreditor
Agreement, dated as of April 12, 2012 (as amended by the Cash Flow Intercreditor
Agreement Joinder, and as further amended and restated, waived, supplemented or
otherwise modified from time to time, the “Cash Flow Intercreditor Agreement”),
among the Existing First Lien Note Agent, the Term Agent and the Second Lien
Agent and acknowledged by the Company, HDS Holding Corporation and certain
subsidiaries of the Company;

 

WHEREAS, the Company and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the issuance of the Notes; and

 

WHEREAS, it is a condition to the issuance and purchase of the Notes on the date
hereof that the Company execute and deliver this Agreement to the Note
Collateral Agent for the benefit of the Secured Parties; and

 

NOW, THEREFORE, in consideration of the premises and to induce the Trustee to
enter into the Indenture and to induce the Holders to purchase the Notes to be
issued on the date hereof, and in consideration of the receipt of other valuable
consideration (which receipt is hereby acknowledged), each Grantor hereby agrees
with the Note Collateral Agent, for the benefit of the Secured Parties, as
follows:

 

SECTION 1                               DEFINED TERMS

 

1.1                               Definitions.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Indenture and used herein shall have the meanings given to them
in the Indenture, and the following terms that are defined in the Code (as in
effect on the date hereof) are used herein as so defined:  Chattel Paper,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Farm Products,
Financial Assets, Fixtures, General Intangibles, Letter of Credit Rights, Money,
Promissory Notes, Records, Securities, Securities Accounts and Supporting
Obligations.

 

(b)                                 The following terms shall have the following
meanings:

 

“ABL Accounts Collateral”:  all Collateral consisting of the following:

 

(1)                                 the Concentration Account and all Accounts
Receivable;

 

(2)                                 to the extent involving or governing any of
the items referred to in the preceding clause (1), all Documents, General
Intangibles (other than Intellectual Property and equity interests of
Subsidiaries of the Company) and Instruments (including, without limitation,
Promissory Notes); provided that to the extent any of the foregoing also relates
to Cash Flow Priority Collateral, only that portion related to the items
referred to in the preceding clause (1) shall be included in the ABL Accounts
Collateral;

 

(3)                                 to the extent evidencing or governing any of
the items referred to in the preceding clauses (1) and (2), all Supporting
Obligations; provided that to the extent any of the

 

3

--------------------------------------------------------------------------------


 

foregoing also relates to Cash Flow Priority Collateral, only that portion
related to the items referred to in the preceding clauses (1) and (2) shall be
included in the ABL Accounts Collateral;

 

(4)                                 all books and Records relating to the
foregoing (including without limitation all books, databases, customer lists and
Records, whether tangible or electronic, which contain any information relating
to any of the foregoing); and

 

(5)                                 all collateral security and guarantees with
respect to any of the foregoing and all cash, Money, instruments, Chattel Paper,
insurance proceeds, investment property, securities and financial assets
directly received as proceeds of any ABL Accounts Collateral (“ABL Accounts
Proceeds”); provided, however, that no proceeds of ABL Accounts Proceeds will
constitute ABL Accounts Collateral unless such proceeds of ABL Accounts Proceeds
would otherwise constitute ABL Accounts Collateral.

 

For the avoidance of doubt, under no circumstances shall Excluded Assets be ABL
Accounts Collateral.

 

“ABL Accounts Proceeds”:  as defined in the definition of “ABL Accounts
Collateral.”

 

“ABL Administrative Agent”:  as defined in the recitals hereto.

 

“ABL Agent”:  as defined in the Base Intercreditor Agreement.

 

“ABL Borrowers”:  as defined in the recitals hereto.

 

“ABL Credit Agreement”:  as defined in the recitals hereto.

 

“ABL Document”:  as defined in the Base Intercreditor Agreement.

 

“ABL Lenders”:  as defined in the recitals hereto.

 

“ABL Obligations”:  as defined in the Base Intercreditor Agreement.

 

“ABL Priority Collateral”:  all Collateral consisting of the following:

 

(1)                                 all Inventory (as defined in the Code as of
the date of this Agreement);

 

(2)                                 all ABL Accounts Collateral;

 

(3)                                 to the extent evidencing or governing any of
the items referred to in the preceding clauses (1) and (2), all Documents,
General Intangibles (other than Intellectual Property and equity interests of
Subsidiaries of the Company), Instruments (including, without limitation,
Promissory Notes); provided that to the extent any of the foregoing also relates
to Cash Flow Priority Collateral, only that portion related to the items
referred to in the preceding clauses (1) and (2) shall be included in the ABL
Priority Collateral;

 

(4)                                 to the extent evidencing or governing any of
the items referred to in the preceding clauses (1) through (3), all Supporting
Obligations; provided that to the extent any of the foregoing also relates to
Cash Flow Priority Collateral, only that portion related to the items referred
to in the preceding clauses (1) through (3) shall be included in the ABL
Priority Collateral;

 

4

--------------------------------------------------------------------------------


 

(5)                                 all books and Records relating to the
foregoing (including without limitation all books, databases, customer lists and
Records, whether tangible or electronic, which contain any information relating
to any of the foregoing); and

 

(6)                                 all collateral security and guarantees with
respect to any of the foregoing and all cash, Money, instruments, Chattel Paper,
insurance proceeds, investment property, securities and financial assets to the
extent received as proceeds of any ABL Priority Collateral (“ABL Priority
Proceeds”); provided, however, that no proceeds of ABL Priority Proceeds will
constitute ABL Priority Collateral unless such proceeds of ABL Priority Proceeds
would otherwise constitute ABL Priority Collateral.

 

For the avoidance of doubt, under no circumstances shall Excluded Assets be ABL
Priority Collateral.

 

“ABL Priority Proceeds”:  as defined in the definition of “ABL Priority
Collateral.”

 

“ABL Secured Parties”:  as defined in the Base Intercreditor Agreement.

 

“Accounts”:  all accounts (as defined in the Code) of each Grantor, including,
without limitation, with respect to any Grantor, all such Accounts of such
Grantor, whether now existing or existing in the future, including (a) all
accounts receivable of such Grantor, including all accounts created by or
arising from all of such Grantor’s sales of goods or rendition of services made
under any of its trade names, or through any of its divisions, (b) all unpaid
rights of such Grantor (including rescission, replevin, reclamation and stopping
in transit) relating to the foregoing or arising therefrom, (c) all rights to
any goods represented by any of the foregoing, including returned or repossessed
goods, (d) all reserves and credit balances held by such Grantor with respect to
any such accounts receivable of any Grantor, (e) all letters of credit,
guarantees or collateral for any of the foregoing, (f) all insurance policies or
rights relating to any of the foregoing and (g) all Accounts Receivable of such
Grantor, but excluding in any event all Accounts that have been sold or
otherwise transferred (and not transferred back to a Grantor) in connection with
a Special Purpose Financing.

 

“Accounts Receivable”:  any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

 

“Additional Agent”:  as defined in the Base Intercreditor Agreement or Cash Flow
Intercreditor Agreement, as applicable.

 

“Additional Collateral Documents”:  as defined in the Base Intercreditor
Agreement or Cash Flow Intercreditor Agreement, as applicable.

 

“Additional Secured Parties”:  as defined in the Base Intercreditor Agreement or
Cash Flow Intercreditor Agreement, as applicable.

 

“Agreement”:  this Collateral Agreement, as the same may be amended, restated,
supplemented, waived or otherwise modified from time to time.

 

“Applicable Law”:  as defined in subsection 9.8 hereof.

 

“Asset Sales Proceeds Account”:  one or more Deposit Accounts or Securities
Accounts holding only the proceeds of any sale or disposition of any Cash Flow
Priority Collateral and the proceeds of investment thereof.

 

5

--------------------------------------------------------------------------------


 

“Bank Products Agreement”:  any agreement pursuant to which a bank or other
financial institution agrees to provide (i) treasury services, (ii) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(iii) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse and other electronic funds transfer transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, information reporting,
wire transfer and interstate depository network services) and (iv) other similar
banking products or services as may be requested by any Grantor (for the
avoidance of doubt, excluding letters of credit and loans except indebtedness
arising from services described in items (i) through (iii) of this definition).

 

“Bankruptcy”: as defined in subsection 8.1.

 

“Bankruptcy Case”:  (i) the Company or any of its Subsidiaries commencing any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Company or any of its Subsidiaries making a general assignment
for the benefit of its creditors; or (ii) there being commenced against the
Company or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days.

 

“Bankruptcy Code”:  Title 11 of the United States Code.

 

“Base Intercreditor Agreement”:  as defined in the recitals hereto.

 

“Cash Flow Collateral Representative”:  as defined in the Base Intercreditor
Agreement.

 

“Cash Flow Intercreditor Agreement”:  as defined in the recitals hereto.

 

“Cash Flow Priority Collateral”:  all Security Collateral other than ABL
Priority Collateral, including real estate, intellectual property, equipment and
equity interests of Subsidiaries of the Company, and all collateral security and
guarantees with respect to any Cash Flow Priority Collateral and all cash,
Money, Instruments, Securities and Financial Assets to the extent received as
proceeds of any Cash Flow Priority Collateral; provided, however, no proceeds of
proceeds will constitute Cash Flow Priority Collateral unless such proceeds of
proceeds would otherwise constitute Cash Flow Priority Collateral or are
credited to the Asset Sales Proceeds Account.  For the avoidance of doubt, under
no circumstances shall any of the Excluded Subsidiary Securities or Excluded
Assets be Cash Flow Priority Collateral.

 

“Code”:  the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”:  as defined in Section 3 hereof; provided that, for purposes of
subsection 6.5, Section 8 and subsection 9.16, “Collateral” shall have the
meaning assigned to such term in the Indenture.

 

“Collateral Account Bank”:  a bank or other financial institution as selected by
the relevant Grantor; provided such Grantor shall not alter the Collateral
Account Bank during the continuance of an Event of Default without the consent
of the Note Collateral Agent (such consent not to be unreasonably withheld or
delayed).

 

6

--------------------------------------------------------------------------------


 

“Collateral Proceeds Account”:  a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Note Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”:  (i) the Cash Flow Collateral Representative and
the ABL Agent, (ii) the Senior Priority Representative and (iii) if any other
Intercreditor Agreement is executed, the Person acting as representative for the
Note Collateral Agent and the Secured Parties thereunder for the applicable
purpose contemplated by this Agreement.

 

“Company Obligations”:  the collective reference to:  all obligations and
liabilities of the Company in respect of the unpaid principal of and interest on
(including, without limitation, interest and fees (if any) accruing after the
maturity of the Notes and interest and fees (if any) accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Notes, and all other obligations and liabilities of the Company to the
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Indenture, the Notes, the other Note Documents,
any Hedging Agreement entered into with any Note Hedging Provider or Bank
Products Agreement entered into with any Note Bank Products Provider, or any
Management Guarantee entered into with a Management Credit Provider or any other
document made, delivered or given in connection therewith, in each case whether
on account of (i) principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees, expenses and disbursements of counsel to the Trustee or Note
Collateral Agent that are required to be paid by the Company pursuant to the
terms of the Indenture or any other Note Document), (ii) amounts payable in
connection with any such Bank Products Agreement or (iii) a termination of any
transaction entered into pursuant to any such Hedging Agreement.

 

“Concentration Account”:  as defined in the ABL Credit Agreement.

 

“Contracts”:  with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof (except for
contracts listed on Schedule 6 hereto), to which such Grantor is a party or
under which such Grantor or any property of such Grantor is subject, as the same
may from time to time be amended, supplemented, waived or otherwise modified,
including, without limitation, (i) all rights of such Grantor to receive moneys
due and to become due to it thereunder or in connection therewith, (ii) all
rights of such Grantor to damages arising thereunder and (iii) all rights of
such Grantor to perform and to exercise all remedies thereunder.

 

“Copyright Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Company
or such Grantor, including, without limitation, any license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Copyrights”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5 hereto, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection

 

7

--------------------------------------------------------------------------------


 

therewith, and damages and payments for past or future infringements thereof and
(iii) the right to sue or otherwise recover for past, present and future
infringements and misappropriations thereof.

 

“Discharge of ABL Obligations”:  as defined in the Base Intercreditor Agreement.

 

“Discharge of Additional Obligations”:  as defined in the Base Intercreditor
Agreement or Cash Flow Intercreditor Agreement, as applicable.

 

“Discharge of Second Lien Note Obligations”:  as defined in the Base
Intercreditor Agreement or Cash Flow Intercreditor Agreement, as applicable.

 

“Discharge of Term Obligations”:  as defined in the Base Intercreditor Agreement
or Cash Flow Intercreditor Agreement, as applicable.

 

“Equity Issuers”:  the collective reference to the Persons identified on
Schedule 2 as the issuers of Pledged Stock and any other Subsidiary of a Pledgor
that is an issuer of Pledged Stock, in each case, together with any successors
to such companies.

 

“Excluded Assets”:  as defined in subsection 3.3.

 

“Existing First Lien Note Agent”:  the collateral agent for the Company’s 81/8%
Senior Secured First Priority Notes due 2019.

 

“Filings”:  as defined in subsection 4.2.2.

 

“Financing Statements”:  as defined in subsection 4.2.2.

 

“first priority”:  with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject (subject to Permitted Liens).

 

“Foreign Intellectual Property”:  any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, trademark applications, trade
names, trademark licenses, technology, know-how and processes or any other
intellectual property governed by or arising or existing under, pursuant to or
by virtue of the laws of any jurisdiction other than the United States of
America or any state thereof.

 

“General Fund Account”:  the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
the European Union.

 

“Granting Parties”:  as defined in the recitals hereto.

 

“Grantor”:  the Company and each Domestic Subsidiary of the Company that from
time to time is a party hereto (it being understood that no Excluded Subsidiary
shall be required to be or become a party hereto).

 

“Grantor Obligations”:  with respect to any Grantor (other than the Company),
the collective reference to (i) the Company Obligations guaranteed by such
Grantor pursuant to Section 1301 of the Indenture and (ii) all obligations and
liabilities of such Grantor that may arise under or in connection with

 

8

--------------------------------------------------------------------------------


 

this Agreement or any other Note Document to which such Grantor is a party, any
Hedging Agreement entered into with any Note Hedging Provider or Bank Products
Agreement entered into with any Note Bank Products Provider, or any Management
Guarantee entered into with a Management Credit Provider or any other document
made, delivered or given in connection therewith of such Grantor, in each case
whether on account of (i) principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees, expenses and disbursements of counsel to the Trustee or Note
Collateral Agent that are required to be paid by the Company pursuant to the
terms of the Indenture or any other Note Document), and including interest and
fees (if any) accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Grantor, whether or not a claim for post-petition interest or fees (if any)
is allowed in such proceeding, (ii) amounts payable in connection with any such
Bank Products Agreement or (iii) a termination of any transaction entered into
pursuant to any such Hedging Agreement.

 

“Hedging Agreement”:  any interest rate, foreign currency, commodity, credit or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement, including, without limitation, any Interest
Rate Agreement, Commodities Agreement or Currency Agreement.

 

“Indenture”:  as defined in the recitals hereto.

 

“Indenture Secured Parties”:  the collective reference to (i) the Holders,
(ii) the Trustee, (iii) the Note Collateral Agent and (iv) each of their
respective successors and assigns and their permitted transferees and endorsees.

 

“Instruments”:  as defined in Article 9 of the Code, but excluding the Pledged
Securities.

 

“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”:  with respect to any Grantor, any promissory note in a
principal amount in excess of $3,000,000 evidencing loans made by such Grantor
to the Company or any of its Subsidiaries.

 

“Intercreditor Agreements”:  (i) the Base Intercreditor Agreement, (ii) the Cash
Flow Intercreditor Agreement and (iii) any other intercreditor agreement that
may be entered into in the future by the Note Collateral Agent and one or more
Additional Agents and acknowledged by the Company and the other Granting Parties
(each as amended, amended and restated, waived, supplemented or otherwise
modified from time to time) (upon and during the effectiveness thereof).

 

“Inventory”:  with respect to any Grantor, all inventory (as defined in the
Code) of such Grantor including, without limitation, all Inventory (as defined
in the Indenture) of such Grantor.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code in effect in the State of New York on the date hereof (other
than any Capital Stock of any Foreign Subsidiary in excess of 65% of any series
of such stock and other than any Capital Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Securities.

 

9

--------------------------------------------------------------------------------


 

“Management Credit Provider”:  any Person that is a beneficiary of a Management
Guarantee, as designated by the Company in accordance with subsection 8.4
hereof.

 

“Material Adverse Effect”:  a material adverse effect on the business,
operations, property or financial condition of the Company and its Subsidiaries
taken as a whole.

 

“Mortgage Policies”:  as defined in subsection 5.4.3 hereof.

 

“Mortgage Property”:  the collective reference to the real properties owned by
the Grantors described on Schedule 7.

 

“Mortgages”:  each of the mortgages and deeds of trust, if any, executed and
delivered by a Grantor to the Note Collateral Agent, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Non-Indenture Secured Parties”:  the collective reference to all Note Bank
Products Providers, Note Hedging Providers and Management Credit Providers and
all successors, assigns, transferees and replacements thereof.

 

“Note Bank Products Provider”:  any Person that has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured by one or more Note Documents as designated by the Company in accordance
with subsection 8.4 hereof (provided that no Person shall, with respect to any
Bank Products Agreement, be at any time a Note Bank Products Provider with
respect to more than one Credit Facility (as defined in the Base Intercreditor
Agreement or Cash Flow Intercreditor Agreement, as applicable)).

 

“Note Collateral Agent”:  as defined in the preamble hereto.

 

“Note Documents”:  the collective reference to the Indenture, the Notes, this
Agreement, and the other Note Security Documents, as the same may be amended,
supplemented, waived, modified, replaced and/or refinanced from time to time in
accordance with the terms hereof and Article IX of the Indenture.

 

“Note Hedging Provider”:  any Person that has entered into a Hedging Agreement
with a Grantor with the obligations of such Grantor thereunder being secured by
one or more Note Documents as designated by the Company in accordance with
subsection 8.4 hereof (provided that no Person shall, with respect to any
Hedging Agreement, be at any time a Note Hedging Provider with respect to more
than one Credit Facility (as defined in the Base Intercreditor Agreement or Cash
Flow Intercreditor Agreement, as applicable)).

 

“Obligations”:  (i) in the case of the Company, its Company Obligations and
(ii) in the case of each other Grantor, the Grantor Obligations of such Grantor.

 

“Ordinary Course Transferees”:  as defined in subsection 4.2.2.

 

“Organizational Documents”:  with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the bylaws or operating
agreement (or the equivalent governing documents) of such Person and (c) any
document (other than policy or procedural manuals or other similar documents)
setting forth the manner of election or duties of the directors or managing
members of such Person (if any) and the designation, amount or relative rights,
limitations and preferences of any class or series of such Person’s Capital
Stock.

 

10

--------------------------------------------------------------------------------

 

“Patent Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application or patentable
invention, other than agreements with any Person that is an Affiliate or a
Subsidiary of the Company or such Grantor, including, without limitation, the
license agreements listed on Schedule 5 hereto, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Patents”:  with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5 hereto,
and including, without limitation, (i) all inventions and improvements described
and claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

 

“Permitted Liens”:  as defined in subsection 4.2.2.

 

“Pledged Collateral”:  as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”:  with respect to any Pledgor, all Intercompany Notes at any
time issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  with respect to any Pledgor, the shares of Capital Stock of
any Equity Issuer listed on Schedule 2 as held by such Pledgor, together with
any other shares of Capital Stock required to be pledged by such Pledgor
pursuant to Section 1503 of the Indenture, as well as any other shares, stock
certificates, options or rights of any nature whatsoever in respect of any
Capital Stock of any Equity Issuer that may be issued or granted to, or held by,
such Pledgor while this Agreement is in effect (provided that in no event shall
there be pledged, nor shall any Pledgor be required to pledge, directly or
indirectly, (i) more than 65% of any series of the outstanding Capital Stock of
any Foreign Subsidiary, (ii) any of the Capital Stock of a Subsidiary of a
Foreign Subsidiary, (iii) de minimis shares of a Foreign Subsidiary held by any
Pledgor as a nominee or in a similar capacity and (iv) any of the Capital Stock
of any Unrestricted Subsidiary).

 

“Pledgor”:  Each Granting Party (with respect to Pledged Securities held by such
Granting Party and all other Pledged Collateral of such Granting Party).

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Requirement of Law”:  as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court

 

11

--------------------------------------------------------------------------------


 

or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property or to which such Person or any of its
material property is subject, including laws, ordinances and regulations
pertaining to zoning, occupancy and subdivision of real properties; provided
that the foregoing shall not apply to any non-binding recommendation of any
Governmental Authority.

 

“Restrictive Agreements”:  as defined in subsection 3.3(a).

 

“Second Lien Note Agent”:  as defined in the Base Intercreditor Agreement or
Cash Flow Intercreditor Agreement, as applicable.

 

“Second Lien Note Collateral Documents”:  as defined in the Base Intercreditor
Agreement or Cash Flow Intercreditor Agreement, as applicable.

 

“Second Lien Note Obligations”:  as defined in the Base Intercreditor Agreement
or Cash Flow Intercreditor Agreement, as applicable.

 

“Second Lien Noteholder Secured Parties”:  as defined in the Base Intercreditor
Agreement or Cash Flow Intercreditor Agreement, as applicable.

 

“Second Priority Note Collateral Agreement”:  as defined in the recitals hereto.

 

“Second Priority Notes Indenture”:  as defined in the recitals hereto.

 

“Secured Parties”:  the collective reference to the Indenture Secured Parties
and the Non-Indenture Secured Parties.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time.

 

“Security Collateral”:  with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.

 

“Senior Priority Representative”: as defined in the Cash Flow Intercreditor
Agreement.

 

“Specified Assets”:  as defined in subsection 4.2.2 hereof.

 

“Subsidiary Guarantee”:  as defined in the Indenture.

 

“Term Administrative Agent”:  as defined in the recitals hereto.

 

“Term Agent”:  as defined in the Base Intercreditor Agreement or Cash Flow
Intercreditor Agreement, as applicable.

 

“Term Borrower”:  as defined in the recitals hereto.

 

“Term Collateral Agent”:  as defined in the recitals hereto.

 

“Term Collateral Document”:  as defined in the Base Intercreditor Agreement or
Cash Flow Intercreditor Agreement, as applicable.

 

“Term Credit Agreement”:  as defined in the recitals hereto.

 

12

--------------------------------------------------------------------------------


 

“Term Document”:  as defined in the Base Intercreditor Agreement or Cash Flow
Intercreditor Agreement, as applicable.

 

“Term Guarantee and Collateral Agreement”:  as defined in the recitals hereto.

 

“Term Lenders”:  as defined in the recitals hereto.

 

“Term Obligations”:  as defined in the Base Intercreditor Agreement or Cash Flow
Intercreditor Agreement, as applicable.

 

“Term Secured Parties”:  as defined in the Base Intercreditor Agreement or Cash
Flow Intercreditor Agreement, as applicable.

 

“Title Company”:  as defined in subsection 5.4.3 hereof.

 

“Trade Secret Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any trade secrets, including, without limitation, know how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, other than agreements with any Person that is an
Affiliate or a Subsidiary of the Company or such Grantor, subject, in each case,
to the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Trade Secrets”:  with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

 

“Trademark Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Company
or such Grantor, including, without limitation, the license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Trademarks”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
§ 1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed), and any renewals thereof,
including, without limitation, each registration and application identified in
Schedule 5 hereto, and including, without limitation, (i) the right to sue or
otherwise recover for any and all past, present and future infringements or
dilutions thereof, (ii) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all

 

13

--------------------------------------------------------------------------------


 

licenses entered into in connection therewith, and damages and payments for past
or future infringements thereof), and (iii) all other rights corresponding
thereto in the United States and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto in the United States, together
in each case with the goodwill of the business connected with the use of, and
symbolized by, each such trademark, service mark, trade name, trade dress or
other indicia of trade origin or business identifiers.

 

“Trustee”:  as defined in the recitals hereto.

 

“U.S. ABL Collateral Agent”:  as defined in the recitals hereto.

 

“U.S. ABL Guarantee and Collateral Agreement”:  as defined in the recitals
hereto.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

1.2                               Other Definitional Provisions.

 

(a)                                 The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, subsection, Schedule and Annex references are to this
Agreement unless otherwise specified.  The words “include,” “includes,” and
“including” shall be deemed to be followed by the phrase “without limitation.”

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral, Pledged Collateral or Security Collateral, or any part
thereof, when used in relation to a Granting Party shall refer to such Granting
Party’s Collateral, Pledged Collateral or Security Collateral or the relevant
part thereof.

 

(d)                                 All references in this Agreement to any of
the property described in the definition of the term “Collateral,” “Pledged
Collateral” or “Security Collateral,” or to any Proceeds thereof, shall be
deemed to be references thereto only to the extent the same constitute
Collateral, Pledged Collateral or Security Collateral, respectively.

 

SECTION 2                               [RESERVED]

 

SECTION 3                               GRANT OF SECURITY INTEREST

 

3.1                               Grant.  Each Granting Party that is a Grantor
hereby grants, subject to existing licenses to use the Copyrights, Patents,
Trademarks and Trade Secrets granted by such Grantor in the ordinary course of
business, to the Note Collateral Agent, for the benefit of the Secured Parties,
a security interest in all of the Collateral of such Grantor, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations of such
Grantor, except as provided in subsection 3.3.  The term “Collateral,” as to any
Grantor, means the following property (wherever located) now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest, except as
provided in subsection 3.3:

 

(a)                                 all Accounts;

 

14

--------------------------------------------------------------------------------


 

(b)                                 all Chattel Paper;

 

(c)                                  all Contracts;

 

(d)                                 all Documents;

 

(e)                                  all Equipment and Goods;

 

(f)                                   all General Intangibles;

 

(g)                                  all Instruments;

 

(h)                                 all Intellectual Property;

 

(i)                                     all Inventory;

 

(j)                                    all Investment Property;

 

(k)                                 all Fixtures;

 

(l)                                     all books and records pertaining to any
of the foregoing;

 

(m)                             the Collateral Proceeds Account; and

 

(n)                                 to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided that, in the case of each Grantor, Collateral shall not include any
Pledged Collateral, or any property or assets specifically excluded from Pledged
Collateral (including any Capital Stock of any Foreign Subsidiary in excess of
65% of any series of such stock).

 

3.2                               Pledged Collateral.  Each Granting Party that
is a Pledgor hereby grants to the Note Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the Pledged Collateral of such
Pledgor now owned or at any time hereafter acquired by such Pledgor, and any
Proceeds thereof, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Pledgor, except as provided in subsection
3.3.

 

3.3                               Certain Exceptions.  No security interest is
or will be granted pursuant to this Agreement or any other Note Security
Document in any right, title or interest of any Granting Party under or in
(collectively, the “Excluded Assets”):

 

(a)                                 any Instruments, Contracts, Chattel Paper,
General Intangibles, Copyright Licenses, Patent Licenses, Trademark Licenses,
Trade Secret Licenses or other contracts or agreements with or issued by Persons
other than the Company, a Restricted Subsidiary or an Affiliate thereof
(collectively, “Restrictive Agreements”) that would otherwise be included in the
Security Collateral (and such Restrictive Agreements shall not be deemed to
constitute a part of the Security Collateral) for so long as, and to the extent
that, the granting of such a security interest pursuant hereto would result in a
breach, default or termination of such Restrictive Agreements (in each case,
except to the extent that, pursuant to the Code or other applicable law,

 

15

--------------------------------------------------------------------------------


 

the granting of security interests therein can be made without resulting in a
breach, default or termination of such Restrictive Agreements);

 

(b)                                 any Equipment or other property that would
otherwise be included in the Security Collateral (and such Equipment or other
property shall not be deemed to constitute a part of the Security Collateral) if
such Equipment or other property (x) is subject to a Lien described in clause
(h) of the definition of “Permitted Liens” in the Indenture in respect of
Purchase Money Obligations or Capitalized Lease Obligations, or a Lien described
in clause (o) of such definition (with respect to such a Lien described in
clause (h) of such definition), and consists of Equipment or other property
financed or refinanced thereby (including through any financing or refinancing
of the acquisition, leasing, construction or improvement of any such assets)
and/or any improvements, accessions, proceeds, dividends or distributions in
respect of any such assets, and/or any other assets relating to any such assets
(including to any such acquisition, leasing, construction or improvement
thereof) or any such improvements, accessions, proceeds, dividends or
distributions, or (y) is subject to a Lien described in clause (h) of the
definition of “Permitted Liens” in the Indenture in respect of Hedging
Obligations, or a Lien described in clause (o) of such definition (with respect
to such a Lien described in clause (h) of such definition), and consists of
(i) cash, Cash Equivalents, Investment Grade Securities and Temporary Cash
Investments, together with proceeds, dividends and distributions in respect
thereof, (ii) any assets relating to such assets, proceeds, dividends or
distributions or to any Hedging Obligations, and/or (iii) any other assets
consisting of, relating to or arising under or in connection with (A) any
Interest Rate Agreements, Currency Agreements or Commodities Agreements or
(B) any other agreements, instruments or documents related to any Hedging
Obligations or to any of the assets referred to in any of subclauses (i) through
(iii) of this clause (y);

 

(c)                                  any property that would otherwise be
included in the Security Collateral (and such property shall not be deemed to
constitute a part of the Security Collateral) if such property (w) has been sold
or otherwise transferred in connection with (i) a Special Purpose Financing,
(ii) a Sale and Leaseback Transaction permitted under Section 411 of the
Indenture or (iii) an Exempt Sale and Leaseback Transaction, (x) constitutes the
Proceeds or products of any property that has been sold or otherwise transferred
pursuant to such Special Purpose Financing, Sale and Leaseback Transaction or
Exempt Sale and Leaseback Transaction (other than any payments received by such
Granting Party in payment for the sale and transfer of such property in such
Special Purpose Financing, Sale and Leaseback Transaction or Exempt Sale and
Leaseback Transaction), (y) is subject to any Permitted Lien and consists of
property subject to any such Sale and Leaseback Transaction or Exempt Sale and
Leaseback Transaction or general intangibles related thereto (but only for so
long as such Liens are in place) or (z) is subject to any Liens securing
Indebtedness incurred in compliance with Section 407(b)(ix) of the Indenture, or
Liens permitted by Section 413 of the Indenture as “Permitted Liens” permitted
pursuant to clause (k)(5) or (p)(12) of the definition of such term in the
Indenture;

 

(d)                                 Capital Stock which is specifically excluded
from the definition of Pledged Stock by virtue of the proviso contained in the
parenthetical to such definition;

 

(e)                                  those assets over which the granting of
security interests in such assets (i) would be prohibited by a contract
permitted under the Indenture, by applicable law or regulation or the
organizational or joint venture documents of any non-wholly owned Subsidiary
(after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the
UCC (or any successor provision or provisions) or any other applicable law
(including the Bankruptcy Code) or principles of equity), or (ii) to the extent
that such security interests would result in material adverse tax consequences
as reasonably determined by the Company;

 

16

--------------------------------------------------------------------------------


 

(f)                                   any interest in leased real property;

 

(g)                                  any fee interest in owned real property if
the fair market value of such fee interest (as determined in good faith by the
Company) is less than $5.0 million individually (other than Mortgage Property
listed on Schedule 7 to this Agreement as of the date hereof);

 

(h)                                 Foreign Intellectual Property;

 

(i)                                     any Vehicles and any other assets
subject to certificate of title; and

 

(j)                                    so long as any Term Obligations are
outstanding, any property or asset (or interest therein) that is an Excluded
Asset (as defined in any Term Document) or that is otherwise excluded from the
collateral securing the Term Obligations (to the extent so excluded).

 

In addition, no security interest is or will be granted pursuant to this
Agreement or any other Note Security Document in any right, title or interest of
any Granting Party under or in any Excluded Subsidiary Securities.  The Company
will give written notice to the Note Collateral Agent of any determination made
by the Company as contemplated by clause (e)(ii) of the preceding “Excluded
Assets” definition.

 

3.4                               Intercreditor Relations.  Notwithstanding
anything herein to the contrary, it is the understanding of the parties that the
Liens granted pursuant to subsections 3.1 and 3.2 hereof shall (w) with respect
to all Security Collateral other than Cash Flow Priority Collateral, prior to
the Discharge of ABL Obligations, be subject and subordinate to the Liens
granted to the ABL Agent for the benefit of the holders of the ABL Obligations
to secure the ABL Obligations pursuant to the relevant ABL Document, (x) with
respect to all Security Collateral, prior to the Discharge of Term Obligations,
be pari passu and equal in priority to the Liens granted to the Term Agent for
the benefit of the holders of the Term Obligations to secure such Term
Obligations pursuant to the Term Collateral Documents, (y) with respect to all
Security Collateral, prior to the applicable Discharge of Additional
Obligations, be pari passu and equal in priority to the Liens granted to any
Additional Agent for the benefit of the holders of the applicable Additional
Obligations to secure such Additional Obligations pursuant to the applicable
Additional Collateral Documents (except, in the case of this clause (y), as may
be separately otherwise agreed between the Note Collateral Agent, on behalf of
itself and the Secured Parties, and any Additional Agent, on behalf of itself
and the Additional Secured Parties represented thereby, including pursuant to
the Cash Flow Intercreditor Agreement) and (z) with respect to all Security
Collateral, prior to the Discharge of Second Lien Note Obligations, be senior in
priority to the Liens granted to the Second Lien Note Agent for the benefit of
the holders of the Second Lien Note Obligations to secure such Second Lien Note
Obligations pursuant to the Second Lien Note Collateral Documents.  The Note
Collateral Agent acknowledges and agrees that the relative priority of such
Liens granted to the Note Collateral Agent, the ABL Agent, the Term Agent, the
Second Lien Note Agent and any Additional Agent may be determined solely
pursuant to the applicable Intercreditor Agreements, and not by priority as a
matter of law or otherwise.  Notwithstanding anything herein to the contrary,
the Liens and security interest granted to the Note Collateral Agent pursuant to
this Agreement and the exercise of any right or remedy by the Note Collateral
Agent hereunder are subject to the provisions of the Intercreditor Agreements. 
In the event of any conflict between the terms of any Intercreditor Agreement
and this Agreement, the terms of the applicable Intercreditor Agreement shall
govern and control as among (i) the Note Collateral Agent, the ABL Agent, the
Term Agent, the Second Lien Note Agent and any Additional Agent, in the case of
the Base Intercreditor Agreement, (ii) the Note Collateral Agent, the Term
Agent, the Second Lien Note Agent and any Additional Agent, in the case of the
Cash Flow Intercreditor Agreement and (iii) the Note Collateral Agent and any
other secured creditor (or agent therefor) party thereto, in the case of any
other Intercreditor Agreement.  In the event of any such conflict, each Grantor
may act (or omit to act) in

 

17

--------------------------------------------------------------------------------


 

accordance with such Intercreditor Agreement, and shall not be in breach,
violation or default of its obligations hereunder by reason of doing so. 
Notwithstanding any other provision hereof, (x) for so long as any ABL
Obligations remain outstanding, any obligation hereunder to deliver to the Note
Collateral Agent any Security Collateral constituting ABL Priority Collateral
shall be satisfied by causing such ABL Priority Collateral to be delivered to
the ABL Agent to be held in accordance with the Base Intercreditor Agreement and
(y) for so long as any Term Obligations, Second Lien Note Obligations or
Additional Obligations remain outstanding, any obligation hereunder to deliver
to the Note Collateral Agent any Security Collateral shall be satisfied by
causing such Security Collateral to be delivered to the Note Collateral Agent,
or the applicable Collateral Representative, ABL Agent, Term Agent, or any
Additional Agent, as applicable, to be held in accordance with any applicable
Intercreditor Agreement.

 

SECTION 4                               REPRESENTATIONS AND WARRANTIES

 

4.1                               [Reserved.]

 

4.2                               Representations and Warranties of Each
Grantor.  Each Grantor party hereto on the date hereof hereby represents and
warrants to the Note Collateral Agent on the date hereof that, in each case
after giving effect to the Transactions:

 

4.2.1                     Title; No Other Liens.  Except for the security
interests granted to the Note Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement and the other Liens permitted to exist on
such Grantor’s Security Collateral by the Indenture (including, without
limitation, Section 413 thereof), such Grantor owns each item of such Grantor’s
Security Collateral free and clear of any and all Liens securing Indebtedness. 
Except as set forth on Schedule 3, to the knowledge of such Grantor, no
currently effective financing statement or other similar public notice with
respect to any Lien securing Indebtedness on all or any part of such Grantor’s
Security Collateral is on file or of record in any public office in the United
States of America, any state, territory or dependency thereof or the District of
Columbia, except such as have been filed in favor of the Note Collateral Agent
for the benefit of the Secured Parties pursuant to this Agreement or as are in
respect of Liens permitted by the Indenture (including, without limitation,
Section 413 thereof) or any other Note Document or for which termination
statements will be delivered on the Closing Date.

 

4.2.2                     Perfection; Priority.

 

(a)                                 This Agreement is effective to create, as
collateral security for the Obligations of such Grantor, valid and enforceable
Liens on such Grantor’s Security Collateral in favor of the Note Collateral
Agent for the benefit of the Secured Parties, except as enforceability may be
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

(b)                                 Except with regard to (i) Liens (if any) on
Specified Assets and (ii) any rights reserved in favor of the United States
government as required by law (if any), upon the completion of the Filings and,
with respect to Instruments, Chattel Paper and Documents, upon the earlier of
such Filing or the delivery to and continuing possession by the Note Collateral
Agent or the applicable Collateral Representative, ABL Agent, Term Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, of all Instruments, Chattel Paper and Documents a security interest
in which is perfected by possession, and the obtaining and maintenance of
“control” (as described in the Code) by the Note Collateral Agent or the
applicable Collateral Representative, ABL Agent, Term Agent, or any Additional

 

18

--------------------------------------------------------------------------------


 

Agent, as applicable (or their respective agents appointed for purposes of
perfection), in accordance with any applicable Intercreditor Agreement, of the
Collateral Proceeds Account, Letter of Credit Rights and Electronic Chattel
Paper a security interest in which is perfected by “control,” the Liens created
pursuant to this Agreement will constitute valid Liens on and (to the extent
provided herein) perfected security interests in such Grantor’s Security
Collateral in favor of the Note Collateral Agent for the benefit of the Secured
Parties, and will be prior to all other Liens of all other Persons securing
Indebtedness other than Permitted Liens (and subject to any applicable
Intercreditor Agreement), and enforceable as such as against all other Persons
other than Ordinary Course Transferees, except to the extent that the recording
of an assignment or other transfer of title to the Note Collateral Agent or the
applicable Collateral Representative, ABL Agent, Term Agent, or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
or the recording of other applicable documents in the United States Patent and
Trademark Office or United States Copyright Office may be necessary for
perfection or enforceability, and except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) or by an implied covenant of good faith and fair dealing.  As used in
this subsection 4.2.2(b), the following terms shall have the following meanings:

 

“Filings”:  the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a short form or notice thereof with
respect to Intellectual Property as set forth in Schedule 3, and (iii) any
filings after the Closing Date in any other jurisdiction as may be necessary
under any Requirement of Law.

 

“Financing Statements”:  the financing statements delivered to the Note
Collateral Agent by such Grantor on the Closing Date for filing in the
jurisdictions listed in Schedule 4.

 

“Ordinary Course Transferees”:  (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person that
is entitled to take free of the Lien pursuant to the Uniform Commercial Code as
in effect from time to time in the relevant jurisdiction.

 

“Permitted Liens”:  Liens permitted pursuant to the Indenture, including,
without limitation, those permitted to exist pursuant to Section 413 of the
Indenture.

 

“Specified Assets”:  the following property and assets of such Grantor:

 

(1)                                 Patents, Patent Licenses, Trademarks and
Trademark Licenses to the extent that (a) Liens thereon cannot be perfected by
the filing of financing statements under the Uniform Commercial Code or by the
filing and acceptance thereof in the United States Patent and Trademark Office
or (b) such Patents, Patent Licenses, Trademarks and Trademark Licenses are not,
individually or in the aggregate, material to the business of the Company and
its Subsidiaries taken as a whole;

 

(2)                                 Copyrights and Copyright Licenses and
Accounts or receivables arising therefrom to the extent that the Uniform
Commercial Code as in effect from time

 

19

--------------------------------------------------------------------------------


 

to time in the relevant jurisdiction is not applicable to the creation or
perfection of Liens thereon or Liens thereon cannot be perfected by the filing
and acceptance of this Agreement or short form thereof in the United States
Copyright Office;

 

(3)                                 Collateral for which the perfection of Liens
thereon requires filings in or other actions under the laws of jurisdictions
outside of the United States of America, any State, territory or dependency
thereof or the District of Columbia;

 

(4)                                 goods included in Collateral received by any
Person from any Grantor for “sale or return” within the meaning of Section 2-326
of the Uniform Commercial Code of the applicable jurisdiction, to the extent of
claims of creditors of such Person;

 

(5)                                 Proceeds of Accounts, receivables or
Inventory which do not themselves constitute Collateral or which have not been
transferred to or deposited in the Collateral Proceeds Account (if any) or a
Deposit Account of a Grantor subject to the Note Collateral Agent’s control;

 

(6)                                 Contracts, Accounts or receivables subject
to the Assignment of Claims Act;

 

(7)                                 Fixtures; and

 

(8)                                 uncertificated securities (to the extent a
security interest is not perfected by the filing of a financing statement).

 

4.2.3                     Jurisdiction of Organization.

 

(a)                                 On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4.

 

4.2.4                     Farm Products.  None of such Grantor’s Collateral
constitutes, or is the Proceeds of, Farm Products.

 

4.2.5                     Title to Mortgage Property.  Each Grantor has good
title in fee simple to its material real property (and, as of the Closing Date,
each of the real properties described on Schedule 7) that constitute Mortgage
Property, except where the failure to have such title would not reasonably be
expected to have a Material Adverse Effect.

 

4.2.6                     Patents, Copyrights and Trademarks.  Schedule 5 lists
all material Trademarks, material Copyrights and material Patents, in each case,
registered in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and owned by such Grantor in its own name as of
the date hereof, and all material Trademark Licenses, all material Copyright
Licenses and all material Patent Licenses (including, without limitation,
material Trademark Licenses for registered Trademarks, material Copyright
Licenses for registered Copyrights and material Patent Licenses for registered
Patents) owned by such Grantor in its own name as of the date hereof in each
case, other than Foreign Intellectual Property.

 

4.3                               Representations and Warranties of Each
Pledgor.  Each Pledgor party hereto on the date hereof hereby represents and
warrants to the Note Collateral Agent on the date hereof that, in each case
after giving effect to the Transactions:

 

20

--------------------------------------------------------------------------------

 

4.3.1                     Schedule 2 lists all Capital Stock of Subsidiaries of
such Pledgor (other than Excluded Assets) held by such Pledgor on the date
hereof.  Except as provided in subsection 3.3, the shares of Pledged Stock
pledged by such Pledgor hereunder constitute (i) in the case of shares of a
Domestic Subsidiary, all the issued and outstanding shares of all classes of the
Capital Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the
case of any Pledged Stock constituting Capital Stock of any Foreign Subsidiary,
such percentage (not more than 65%) as is specified on Schedule 2 of all the
issued and outstanding shares of all classes of the Capital Stock of each such
Foreign Subsidiary owned by such Pledgor.

 

4.3.2                     [Reserved.]

 

4.3.3                     Such Pledgor is the record and beneficial owner of,
and has good title to, the Pledged Securities pledged by it hereunder, free of
any and all Liens securing Indebtedness owing to any other Person, except the
security interest created by this Agreement and Liens arising by operation of
law or Permitted Liens.

 

4.3.4                     Except with respect to security interests in Pledged
Securities (if any) constituting Specified Assets, upon delivery to the Note
Collateral Agent or the applicable Collateral Representative, ABL Agent, Term
Agent, or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, of the certificates evidencing the Pledged Securities
held by such Pledgor together with executed undated stock powers or other
instruments of transfer, the security interest created in such Pledged
Securities constituting certificated securities by this Agreement, assuming the
continuing possession of such Pledged Securities by the Note Collateral Agent or
the applicable Collateral Representative, ABL Agent, Term Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, will constitute a valid, perfected first priority (subject, in terms
of priority only, to the priority of the Liens of the applicable Collateral
Representative, ABL Agent, Term Agent, or any Additional Agent) security
interest in such Pledged Securities to the extent provided in and governed by
the Code, in each case subject to Permitted Liens (and any applicable
Intercreditor Agreement), enforceable in accordance with its terms against all
creditors of such Pledgor and any Persons purporting to purchase such Pledged
Securities from such Pledgor, except as enforceability may be affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

4.3.5                     Except with respect to security interests in Pledged
Securities (if any) constituting Specified Assets, upon the obtaining and
maintenance of “control” (as described in the Code) by the Note Collateral Agent
or the applicable Collateral Representative, ABL Agent, Term Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement (or their respective agents appointed for purposes of perfection), of
all Pledged Securities that constitute uncertificated securities, the security
interest created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the
applicable Collateral Representative, ABL Agent, Term Agent, or any Additional
Agent) security interest in such Pledged Securities constituting uncertificated
securities to the extent provided in and governed by the Code, in each case
subject to Permitted Liens (and any applicable Intercreditor Agreement),
enforceable in accordance with its terms against all creditors of such Pledgor
and any persons purporting to purchase such Pledged Securities from such
Pledgor, to the extent provided in and governed by the Code, except as
enforceability may be affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar

 

21

--------------------------------------------------------------------------------


 

laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

SECTION 5                               COVENANTS

 

5.1                               [Reserved.]

 

5.2                               Covenants of Each Grantor.  Each Grantor
covenants and agrees with the Note Collateral Agent that, from and after the
date of this Agreement until the earlier to occur of (i) as to any Grantor, the
date upon which all the Capital Stock of such Grantor shall have been sold or
otherwise disposed of (to a Person other than Holdings, the Company or a
Restricted Subsidiary of either) in accordance with the terms of the Indenture,
(ii) as to any Grantor, the release of such Grantor’s Subsidiary Guarantee in
accordance with the terms of the Indenture, (iii) as to any Grantor, the
designation of such Grantor as an Unrestricted Subsidiary or (iv) the release of
all of the Collateral or the termination of this Agreement in accordance with
the terms of the Indenture:

 

5.2.1                     Delivery of Instruments and Chattel Paper.  If any
amount payable under or in connection with any of such Grantor’s Collateral
shall be or become evidenced by any Instrument or Chattel Paper, such Grantor
shall (except as provided in the following sentence) be entitled to retain
possession of all Collateral of such Grantor evidenced by any Instrument or
Chattel Paper, and shall hold all such Collateral in trust for the Note
Collateral Agent, for the benefit of the Secured Parties.  In the event that an
Event of Default shall have occurred and be continuing, upon the request of the
Note Collateral Agent or the applicable Collateral Representative, ABL Agent,
Term Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, such Instrument or Chattel Paper shall be
promptly delivered to the Note Collateral Agent or the applicable Collateral
Representative, ABL Agent, Term Agent, or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, duly indorsed in a
manner reasonably satisfactory to the Note Collateral Agent or the applicable
Collateral Representative, ABL Agent, Term Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, to be
held as Collateral pursuant to this Agreement.  Such Grantor shall not permit
any other Person to possess any such Collateral at any time other than in
connection with any sale or other disposition of such Collateral in a
transaction permitted by the Indenture or as contemplated by the Intercreditor
Agreements.

 

5.2.2                     Maintenance of Insurance.  Such Grantor will use
commercially reasonable efforts to maintain with financially sound insurance
companies insurance on, or self insure, all property of such Grantor material to
the business of the Company and its Subsidiaries, taken as a whole, in at least
such amounts and against at least such risks as are usually insured against in
the same general area by companies engaged in the same or a similar business,
all as determined in good faith by such Grantor or the Company.  Such Grantor or
the Company shall ensure that at all times following the date that is 180 days
after the date hereof the Note Collateral Agent, for the benefit of the Secured
Parties, or the applicable Collateral Representative, in accordance with the
applicable Intercreditor Agreement, shall be named as additional insureds with
respect to liability policies, and the Note Collateral Agent or the applicable
Collateral Representative, in accordance with the applicable Intercreditor
Agreement, shall be named a loss payee with respect to the property insurance
maintained by such Grantor with respect to such Grantor’s Collateral and
Mortgage Property; provided that, unless an Event of Default shall have occurred
and be continuing, the Note Collateral Agent shall turn over to the Company any
amounts received by it as loss payee under any property insurance maintained by
such Grantor, and, unless an Event of Default shall have occurred and be
continuing, the Note Collateral Agent agrees that the

 

22

--------------------------------------------------------------------------------


 

Company and/or the applicable Grantor shall have the sole right to adjust or
settle any claims under such insurance.  Each Grantor shall deliver to the Note
Collateral Agent evidence that the Note Collateral Agent or the applicable
Collateral Representative, in accordance with the applicable Intercreditor
Agreement, has been named as a loss payee and named as an additional insured in
accordance with the foregoing sentence and, upon written request of the Note
Collateral Agent, further information in reasonable detail as to the insurance
carried.

 

5.2.3                     [Reserved.]

 

5.2.4                     Maintenance of Perfected Security Interest; Further
Documentation.

 

(a)                                 Such Grantor shall use commercially
reasonable efforts to maintain the security interest created by this Agreement
in such Grantor’s Collateral as a perfected security interest as described in
subsection 4.2.2 and to defend the security interest created by this Agreement
in such Grantor’s Collateral against the claims and demands of all Persons
whomsoever (subject to the other provisions hereof and to Sections 1501, 1502,
1503 and 1508 of the Indenture).

 

(b)                                 [Reserved.]

 

(c)                                  At any time and from time to time, upon the
written request of the Note Collateral Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Note Collateral
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted by such
Grantor, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any United States jurisdiction with respect to the security
interests created hereby; provided that, notwithstanding any other provision of
this Agreement or any other Note Document, such Grantor will not be required to
(i) take any action in any jurisdiction other than the United States of America,
or required by the laws of any such jurisdiction, or to enter into any security
agreement or pledge agreement governed by the laws of any such jurisdiction, in
order to create any security interests (or other Liens) in assets located or
titled outside of the United States of America or to perfect any security
interests (or other Liens) in any Collateral, (ii) deliver control agreements
with respect to, or confer perfection by “control” over, any deposit accounts,
bank or securities account or other Collateral, except in the case of Collateral
that constitutes Capital Stock or Intercompany Notes in certificated form,
delivering such Capital Stock or Intercompany Notes (in the case of Intercompany
Notes, limited to any such note with a principal amount in excess of $3,000,000)
to the Note Collateral Agent (or another Person as required under any applicable
Intercreditor Agreement), or (iii) deliver landlord lien waivers, estoppels or
collateral access letters.

 

5.2.5                     Changes in Name, Jurisdiction of Organization, etc. 
Such Grantor will give prompt written notice to the Note Collateral Agent of any
change in its name or jurisdiction of organization (whether by merger or
otherwise) (and in any event, within 30 days of such change); provided that,
promptly thereafter, such Grantor shall deliver to the Note Collateral Agent
copies (or other evidence of filing) of all additional filed financing
statements and all other documents reasonably necessary to maintain the
validity, perfection and priority of the security interests created hereunder as
and to the extent provided for herein.

 

5.2.6                     [Reserved.]

 

23

--------------------------------------------------------------------------------


 

5.2.7                     Pledged Stock.  In the case of each Grantor that is an
Equity Issuer, such Equity Issuer agrees that (i) it will be bound by the terms
of this Agreement relating to the Pledged Stock issued by it and will comply
with such terms insofar as such terms are applicable to it, (ii) it will notify
the Note Collateral Agent promptly in writing of the occurrence of any of the
events described in subsection 5.3.1 with respect to the Pledged Stock issued by
it and (iii) the terms of subsections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
subsection 6.3(c) or 6.7 with respect to the Pledged Stock issued by it.

 

5.2.8                     [Reserved.]

 

5.2.9                     Maintenance of Records.  Such Grantor will keep and
maintain at its own cost and expense reasonably satisfactory and complete
records of its Collateral and Mortgage Property, including, without limitation,
a record of all payments received and all credits granted with respect to such
Collateral and Mortgage Property, all as determined in good faith by such
Grantor or the Company.

 

5.2.10              Acquisition of Intellectual Property.  Within 90 days after
the end of each calendar year, such Grantor will notify the Note Collateral
Agent of any acquisition by such Grantor of (i) any registration of any material
United States Copyright, Patent or Trademark or (ii) any exclusive rights under
a material United States Copyright License, Patent License or Trademark License
constituting Collateral, and shall take such actions as may be reasonably
necessary (but only to the extent such actions are within such Grantor’s
control) to perfect the security interest granted to the Note Collateral Agent
and the other Secured Parties therein, to the extent provided herein in respect
of any United States Copyright, Patent or Trademark constituting Collateral on
the date hereof, by (x) the execution and delivery of an amendment or supplement
to this Agreement (or amendments to any such agreement previously executed or
delivered by such Grantor) and/or (y) the making of appropriate filings (I) of
financing statements under the Uniform Commercial Code of any applicable
jurisdiction and/or (II) in the United States Patent and Trademark Office, or
with respect to Copyrights and Copyright Licenses, the United States Copyright
Office, or any other applicable United State Governmental Authority.

 

5.2.11              [Reserved.]

 

5.3                               Covenants of Each Pledgor.  Each Pledgor
covenants and agrees with the Note Collateral Agent and the other Secured
Parties that, from and after the date of this Agreement until the earliest to
occur of (i) as to any Pledgor, all the Capital Stock of such Pledgor shall have
been sold or otherwise disposed of (to a Person other than Holdings, the Company
or a Subsidiary of either) as permitted under the terms of the Indenture,
(ii) as to any Grantor, the release of such Grantor’s Subsidiary Guarantee in
accordance with the terms of the Indenture, (iii) as to any Grantor, the
designation of such Grantor as an Unrestricted Subsidiary or (iv) the release of
all of the Collateral or the termination of this Agreement in accordance with
the terms of the Indenture:

 

5.3.1                     Additional Shares.  If such Pledgor shall, as a result
of its ownership of its Pledged Stock, become entitled to receive or shall
receive any stock certificate (including, without limitation, any stock
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), stock option or similar rights in
respect of the Capital Stock of any Equity Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Pledgor shall accept the
same as the agent for the Note Collateral Agent and the other Secured Parties,
hold the same in

 

24

--------------------------------------------------------------------------------


 

trust for the Note Collateral Agent and the other Secured Parties and deliver
the same forthwith to the Note Collateral Agent (that will hold the same on
behalf of the Secured Parties) or the applicable Collateral Representative, ABL
Agent, Term Agent, or any Additional Agent, as applicable, in accordance with
any applicable Intercreditor Agreement, in the exact form received, duly
indorsed by such Pledgor to the Note Collateral Agent or the applicable
Collateral Representative, ABL Agent, Term Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, if
required, or accompanied by an undated stock power covering such certificate
duly executed in blank by such Pledgor, to be held by the Note Collateral Agent
or the applicable Collateral Representative, ABL Agent, Term Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, subject to the terms hereof, as additional collateral security for
the Obligations (subject to subsection 3.3 and provided that in no event shall
there be pledged, nor shall any Pledgor be required to pledge, more than 65% of
any series of the outstanding Capital Stock of any Foreign Subsidiary pursuant
to this Agreement).  If an Event of Default shall have occurred and be
continuing, any sums paid upon or in respect of the Pledged Stock upon the
liquidation or dissolution of any Equity Issuer (except any liquidation or
dissolution of any Subsidiary of the Company permitted by the Indenture) shall
be paid over to the Note Collateral Agent or the applicable Collateral
Representative, ABL Agent, Term Agent, or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, to be held by the
Note Collateral Agent or the applicable Collateral Representative, ABL Agent,
Term Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, subject to the terms hereof as additional
collateral security for the Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Stock or any property shall be
distributed upon or with respect to the Pledged Stock pursuant to the
recapitalization or reclassification of the capital of any Equity Issuer or
pursuant to the reorganization thereof, the property so distributed shall,
unless otherwise subject to a perfected security interest in favor of the Note
Collateral Agent, be delivered to the Note Collateral Agent, or the applicable
Collateral Representative, ABL Agent, Term Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, to be
held by the Note Collateral Agent or the applicable Collateral Representative,
ABL Agent, Term Agent, or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, subject to the terms hereof as
additional collateral security for the Obligations, in each case except as
otherwise provided by any applicable Intercreditor Agreement.  If any sums of
money or property so paid or distributed in respect of the Pledged Stock shall
be received by such Pledgor, such Pledgor shall, until such money or property is
paid or delivered to the Note Collateral Agent or the applicable Collateral
Representative, ABL Agent, Term Agent, or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, hold such money or
property in trust for the Secured Parties, segregated from other funds of such
Pledgor, as additional collateral security for the Obligations.

 

5.3.2                     [Reserved.]

 

5.3.3                     Pledged Notes.  Such Pledgor shall, on the date of
this Agreement (or on such later date upon which it becomes a party hereto
pursuant to subsection 9.15), deliver to the Note Collateral Agent, or the
applicable Collateral Representative, ABL Agent, Term Agent, or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
all Pledged Notes then held by such Pledgor (excluding any Pledged Note the
principal amount of which does not exceed $3,000,000), endorsed in blank or, at
the request of the Note Collateral Agent or the applicable Collateral
Representative, ABL Agent, Term Agent, or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, endorsed to the Note
Collateral Agent or the applicable Collateral Representative, ABL Agent, Term
Agent, or

 

25

--------------------------------------------------------------------------------


 

any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement.  Furthermore, within 10 Business Days after any Pledgor
obtains a Pledged Note with a principal amount in excess of $3,000,000, such
Pledgor shall cause such Pledged Note to be delivered to the Note Collateral
Agent or the applicable Collateral Representative, ABL Agent, Term Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, endorsed in blank or, at the request of the Note Collateral Agent or
the applicable Collateral Representative, ABL Agent, Term Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, endorsed to the Note Collateral Agent or the applicable Collateral
Representative, ABL Agent, Term Agent, or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement.

 

5.3.4                     Maintenance of Security Interest.  Such Pledgor shall
use commercially reasonable efforts to maintain the security interest created by
this Agreement in such Pledgor’s Pledged Collateral as a perfected security
interest as described in subsection 4.3.4 or 4.3.5, as applicable, and to defend
the security interest created by this Agreement in such Pledgor’s Pledged
Collateral against the claims and demands of all Persons whomsoever (subject to
the other provisions hereof and to Sections 1501, 1502, 1503 and 1508 of the
Indenture).  At any time and from time to time, upon the written request of the
Note Collateral Agent and at the sole expense of such Pledgor, such Pledgor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Note Collateral Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted by such Pledgor; provided that,
notwithstanding any other provision of this Agreement or any other Note
Document, such Pledgor will not be required to (i) take any action in any
jurisdiction other than the United States of America, or required by the laws of
any such jurisdiction, or to enter into any security agreement or pledge
agreement governed by the laws of any such jurisdiction, in order to create any
security interests (or other Liens) in assets located or titled outside of the
United States of America or to perfect any security interests (or other Liens)
in any Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except in the case of Collateral that constitutes Capital
Stock or Intercompany Notes in certificated form, delivering such Capital Stock
or Intercompany Notes (in the case of Intercompany Notes, limited to any such
note with a principal amount in excess of $3,000,000) to the Note Collateral
Agent (or another Person as required under any applicable Intercreditor
Agreement), or (iii) deliver landlord lien waivers, estoppels or collateral
access letters

 

5.4                               Mortgaged Real Property.

 

5.4.1                     With respect to each real property of such Grantor
subject to a Mortgage:

 

(a)                                  If any portion of any such property is
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or other applicable agency, such Grantor shall
maintain or cause to be maintained, flood insurance to the extent required by
law.

 

(b)                                  Such Grantor shall comply with and conform
to (i) all provisions of each insurance policy maintained with respect to such
property pursuant to subsection 5.2.2, and (ii) all requirements of the insurers
of such property applicable to such Grantor or such property or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration or
repair of such property, except for such non-compliance or non-conformity as
would not reasonably be expected to have a Material Adverse Effect.  The Grantor
shall not use or permit the use of such property in any manner that would
reasonably be expected to result in the cancellation of, or to

 

26

--------------------------------------------------------------------------------


 

void coverage under, any insurance policy required to be maintained with respect
to such property pursuant to subsection 5.2.2, except as would not reasonably be
expected to have a Material Adverse Effect.

 

(c)                                   If such Grantor is in default of its
obligations to obtain any such insurance policy required to be maintained with
respect to such property pursuant to subsection 5.2.2, the result of which would
reasonably be expected to have a Material Adverse Effect, then the Note
Collateral Agent, at its option upon 10 days’ written notice to the Company, may
effect such insurance from year to year at rates substantially similar to the
rate at which the Company or any Subsidiary thereof had insured such property,
and pay the premium or premiums therefor, and such Grantor or the Company shall
pay to the Note Collateral Agent on demand such premium or premiums so paid by
the Note Collateral Agent.

 

5.4.2                     If such property, or any part thereof, shall be
destroyed or damaged and the reasonably estimated cost thereof would exceed
$50,000,000 the Company shall give prompt notice thereof to the Note Collateral
Agent.  All insurance proceeds paid or payable in connection with any damage or
casualty to any property shall be applied in the manner specified in subsection
5.2.2.

 

5.4.3                     Each Grantor that owns one or more of the real
properties listed on Schedule 7 hereof agrees to use its commercially reasonable
efforts to (a) deliver to the Note Collateral Agent the deliverables (which
shall be in form and substance as reasonably determined by the Company) set
forth below, in each case to the extent delivered to the Term Agent, and (b) pay
or cause to be paid commercially reasonable fees and expenses to the extent
specified below, in each case to the extent required to be paid or caused to be
paid under the Term Credit Agreement, with respect to such property, as soon as
reasonably practicable (but no later than 180 days, unless waived or extended by
the Term Agent) following the date of this Agreement:

 

(a)                                  A fully executed Mortgage with respect to
each such property, substantially in the form set forth in Annex 5 hereto, with
such changes as may be necessary or desirable to comply with the law of the
jurisdiction in which such Mortgage is to be filed, together with evidence that
each such Mortgage has been delivered to the Title Company (as defined below) or
to the appropriate recording office for recording in all places to the extent
reasonably necessary.

 

(b)                                   Customary opinions with respect to
collateral security matters in connection with the Mortgages delivered pursuant
to clause (a) above, addressed to the Note Collateral Agent, of local counsel in
each jurisdiction where each such property is located.

 

(c)                                    With respect to each such Mortgage, a
policy of title insurance (or commitment to issue such a policy having the
effect of a policy of title insurance) insuring (or committing to insure) the
lien of such Mortgage as a valid and enforceable lien on the property described
therein, subject to Liens permitted by the Indenture, including Permitted Liens
(such policies collectively, the “Mortgage Policies”), the same amounts as under
the Term Credit Agreement and issued by Chicago Title Insurance Company or such
other title company reasonably determined by the Company (the “Title Company”),
which Mortgage Policy shall include such reasonable and customary title
insurance endorsements to the extent available at commercially reasonable rates
(excluding endorsements or coverage related to creditors’ rights).

 

(d)                                   With respect to each such Mortgage Policy,
any and all surveys or no change affidavits as may be reasonably necessary to
cause the Title Company to issue such Mortgage

 

27

--------------------------------------------------------------------------------


 

Policy with a “comprehensive” endorsement (to the extent available) and to
remove the standard survey exceptions from such Mortgage Policy with respect
thereto (to the extent available).

 

(e)                                    To the extent the Mortgage is not
sufficient to serve as a fixture filing under applicable local law, fixture
filings under the Uniform Commercial Code on Form UCC-1 for filing under the
Uniform Commercial Code in the jurisdiction in which each such property is
located, as reasonably necessary to perfect the security interest in fixtures
purported to be created by each such Mortgage in favor of the Note Collateral
Agent for the benefit of the Secured Parties.

 

(f)                                     Evidence of payment of all Mortgage
Policy premiums, mortgage recording taxes, if any, and all commercially
reasonable search and examination charges, fees, costs and expenses required for
the recording of the Mortgages, fixture filings and issuance of the Mortgage
Policies referred to above.

 

(g)                                   A zoning report in lieu of a zoning
endorsement with respect to each Mortgaged Property.

 

5.4.4                     It is understood and agreed that no Grantor shall be
required to file any fixture filing with respect to any security interest in
Fixtures affixed to or attached to any real property constituting Excluded
Assets.

 

SECTION 6                               REMEDIAL PROVISIONS

 

6.1                               Certain Matters Relating to Accounts.

 

(a)                                 At any time and from time to time after the
occurrence and during the continuance of an Event of Default, if the Discharge
of ABL Obligations has occurred (and subject to any applicable Intercreditor
Agreement) the Note Collateral Agent shall have the right to make test
verifications of the Accounts Receivable constituting Collateral in any
reasonable manner and through any reasonable medium that it reasonably considers
advisable, and the relevant Grantor shall furnish all such assistance and
information as the Note Collateral Agent may reasonably require in connection
with such test verifications.  At any time and from time to time after the
occurrence and during the continuance of an Event of Default, if the Discharge
of ABL Obligations has occurred (and subject to any applicable Intercreditor
Agreement) upon the Note Collateral Agent’s reasonable request and at the
expense of the relevant Grantor, such Grantor shall cause independent public
accountants or others reasonably satisfactory to the Note Collateral Agent to
furnish to the Note Collateral Agent reports showing reconciliations, aging and
test verifications of, and trial balances for, the Accounts Receivable
constituting Collateral.

 

(b)                                 [Reserved.]

 

(c)                                  At any time and from time to time after the
occurrence and during the continuance of an Event of Default specified in
Section 601(i) or (ii) of the Indenture if the Discharge of ABL Obligations has
occurred (and subject to any applicable Intercreditor Agreement), at the Note
Collateral Agent’s request, each Grantor shall deliver to the Note Collateral
Agent copies or, if required by the Note Collateral Agent for the enforcement
thereof or foreclosure thereon, originals of all documents held by such Grantor
evidencing, and relating to, the agreements and transactions which gave rise to
such Grantor’s Accounts Receivable constituting Collateral, including, without
limitation, all statements relating to such Grantor’s Accounts Receivable
constituting Collateral and all orders, invoices and shipping receipts.

 

28

--------------------------------------------------------------------------------


 

(d)                                 So long as no Event of Default has occurred
and is continuing, the Note Collateral Agent shall instruct the Collateral
Account Bank to promptly remit any funds on deposit in each Grantor’s Collateral
Proceeds Account to such Grantor’s General Fund Account or any other account
designated by such Grantor.  In the event that an Event of Default has occurred
and is continuing, if the Discharge of ABL Obligations has occurred (and subject
to any applicable Intercreditor Agreement) the Note Collateral Agent and the
Granting Parties agree that the Note Collateral Agent, at its option, may
require that each Collateral Proceeds Account and the General Fund Account of
each Grantor be established at the Note Collateral Agent or another institution
reasonably acceptable to the Note Collateral Agent.  Each Grantor shall have the
right, at any time and from time to time, to withdraw such of its own funds from
its own General Fund Account, and to maintain such balances in its General Fund
Account, as it shall deem to be necessary or desirable.

 

6.2                               Communications with Obligors; Granting Parties
Remain Liable.

 

(a)                                 The Note Collateral Agent in its own name or
in the name of others, may at any time and from time to time after the
occurrence and during the continuance of an Event of Default specified in
Section 601(i) or (ii) of the Indenture, if the Discharge of ABL Obligations has
occurred (and subject to any applicable Intercreditor Agreement), communicate
with obligors under the Accounts Receivable constituting Collateral and parties
to the Contracts (in each case, to the extent constituting Collateral) to verify
with them to the Note Collateral Agent’s satisfaction the existence, amount and
terms of any such Accounts Receivable or Contracts.

 

(b)                                 Upon the request of the Note Collateral
Agent at any time after the occurrence and during the continuance of an Event of
Default specified in Section 601(i) or (ii) of the Indenture, if the Discharge
of ABL Obligations has occurred (and subject to any applicable Intercreditor
Agreement), each Grantor shall notify obligors on such Grantor’s Accounts
Receivable constituting Collateral and parties to such Grantor’s Contracts (in
each case, to the extent constituting Collateral) that such Accounts Receivable
and such Contracts have been assigned to the Note Collateral Agent, for the
benefit of the Secured Parties, and that payments in respect thereof shall be
made directly to the Note Collateral Agent.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of such Grantor’s
Accounts Receivable to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto.  None of the Note Collateral Agent or any
other Secured Party shall have any obligation or liability under any Account
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Note Collateral Agent or any other Secured
Party of any payment relating thereto, nor shall the Note Collateral Agent or
any other Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Account Receivable (or any
agreement giving rise thereto) to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

 

6.3                               Pledged Stock.

 

(a)                                 Unless an Event of Default shall have
occurred and be continuing and the Note Collateral Agent shall have given notice
to the relevant Pledgor of the Note Collateral Agent’s intent to exercise its
corresponding rights pursuant to subsection 6.3(b), each Pledgor shall be
permitted to receive all cash dividends and distributions paid in respect of the
Pledged Stock (subject to the last two sentences of

 

29

--------------------------------------------------------------------------------


 

subsection 5.3.1 of this Agreement) and all payments made in respect of the
Pledged Notes, and to exercise all voting and corporate rights with respect to
the Pledged Stock.

 

(b)                                 If an Event of Default shall occur and be
continuing and the Note Collateral Agent shall give written notice of its intent
to exercise such rights to the relevant Pledgor or Pledgors, (i) the Note
Collateral Agent or the applicable Collateral Representative, ABL Agent, Term
Agent, or any Additional Agent, as applicable, in accordance with the terms of
any applicable Intercreditor Agreement, shall have the right to receive any and
all cash dividends, payments or other Proceeds paid in respect of the Pledged
Stock and make application thereof to the Obligations of the relevant Pledgor in
such order as is provided in subsection 6.5, and (ii) any or all of the Pledged
Stock shall be registered in the name of the Note Collateral Agent or the
applicable Collateral Representative, ABL Agent, Term Agent, or any Additional
Agent, or the respective nominee of any thereof, as applicable, in accordance
with any applicable Intercreditor Agreement, and the Note Collateral Agent or
the applicable Collateral Representative, ABL Agent, Term Agent, or any
Additional Agent, or acting through its respective nominee, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Stock at any meeting of shareholders of the relevant Equity Issuer
or Equity Issuers or otherwise and (y) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such Pledged Stock as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Equity Issuer, or upon the
exercise by the relevant Pledgor or the Note Collateral Agent or the applicable
Collateral Representative, ABL Agent, Term Agent, or any Additional Agent, as
applicable, in accordance with the terms of any applicable Intercreditor
Agreement, of any right, privilege or option pertaining to such Pledged Stock,
and in connection therewith, the right to deposit and deliver any and all of the
Pledged Stock with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Note Collateral Agent or
the applicable Collateral Representative, ABL Agent, Term Agent, or any
Additional Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, may reasonably determine), all without liability (other
than for its gross negligence or willful misconduct) except to account for
property actually received by it, but the Note Collateral Agent or the
applicable Collateral Representative, ABL Agent, Term Agent, or any Additional
Agent, as applicable, shall have no duty to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing, provided that the Note Collateral Agent or the applicable
Collateral Representative, ABL Agent, Term Agent, or any Additional Agent, as
applicable, shall not exercise any voting or other consensual rights pertaining
to the Pledged Stock in any way that would constitute an exercise of the
remedies described in subsection 6.6 other than in accordance with subsection
6.6.

 

(c)                                  Each Pledgor hereby authorizes and
instructs each Equity Issuer or maker of any Pledged Securities pledged by such
Pledgor hereunder to (i) comply with any instruction received by it from the
Note Collateral Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Pledgor, and
each Pledgor agrees that each Equity Issuer or maker shall be fully protected in
so complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Note Collateral Agent.

 

6.4                               Proceeds To Be Turned Over to the Note
Collateral Agent.  In addition to the rights of the Note Collateral Agent
specified in subsection 6.1 with respect to payments of Accounts Receivable
constituting Collateral, if an Event of Default shall occur and be continuing,
and the Note Collateral Agent shall have instructed any Grantor to do so, all
Proceeds of Security Collateral received by such Grantor consisting of cash,
checks and other Cash Equivalent items shall be held by such Grantor in trust
for the Note Collateral Agent and the other Secured Parties hereto, the ABL
Agent and the other ABL

 

30

--------------------------------------------------------------------------------


 

Secured Parties, the Term Agent and the Term Secured Parties, any Additional
Agent and the other applicable Additional Secured Parties, the Second Lien Note
Agent and the Second Lien Noteholder Secured Parties or the applicable
Collateral Representative, as applicable, in accordance with the terms of any
applicable Intercreditor Agreement, segregated from other funds of such Grantor,
and shall, forthwith upon receipt by such Grantor, be turned over to the Note
Collateral Agent, or the applicable Collateral Representative, ABL Agent, Term
Agent, or any Additional Agent, as applicable, in accordance with the terms of
any applicable Intercreditor Agreement (or their respective agents appointed for
purposes of perfection), in the exact form received by such Grantor (duly
indorsed by such Grantor to the Note Collateral Agent, or the applicable
Collateral Representative, ABL Agent, Term Agent, or any Additional Agent, as
applicable, in accordance with the terms of any applicable Intercreditor
Agreement, if required).  All Proceeds of Security Collateral received by the
Note Collateral Agent hereunder shall be held by the Note Collateral Agent in
the relevant Collateral Proceeds Account maintained under its sole dominion and
control.  All Proceeds of Security Collateral while held by the Note Collateral
Agent in such Collateral Proceeds Account (or by the relevant Grantor in trust
for the Note Collateral Agent and the other Secured Parties) shall continue to
be held as collateral security for all the Obligations of such Grantor and shall
not constitute payment thereof until applied as provided in subsection 6.5.

 

6.5                               Application of Proceeds.  It is agreed that if
an Event of Default shall occur and be continuing, any and all Proceeds of the
relevant Granting Party’s Collateral (as defined in the Indenture) received by
the Note Collateral Agent (whether from the relevant Granting Party or
otherwise) shall be held by the Note Collateral Agent for the benefit of the
Secured Parties as collateral security for the Obligations of the relevant
Granting Party (whether matured or unmatured), and/or then or at any time
thereafter may, in the sole discretion of the Note Collateral Agent, be applied
by the Note Collateral Agent against the Obligations of the relevant Granting
Party then due and owing in the following order of priority, subject to each
applicable Intercreditor Agreement:

 

First:  To the payment of all amounts due the Trustee under Section 707 of the
Indenture;

 

Second:  To the payment of all amounts due the Note Collateral Agent under
Section 1510 of the Indenture;

 

Third:  To the payment of the amounts then due and unpaid upon the other
Obligations of such Grantor ratably, without preference or priority of any kind,
according to the amounts due and payable on such Obligations; provided that any
such application of Proceeds shall be made on a pro rata basis as between and
among (i) the Holders and their respective successors and assigns and their
permitted transferees and endorsees and (ii) the Non-Indenture Secured Parties;
and

 

Fourth:  to such Grantor.

 

6.6                               Code and Other Remedies.  If an Event of
Default shall occur and be continuing, the Note Collateral Agent, on behalf of
the Secured Parties, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations to the extent permitted by
applicable law, all rights and remedies of a secured party under the Code or any
other applicable law.  Without limiting the generality of the foregoing, to the
extent permitted by applicable law, the Note Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Granting Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
forthwith (subject to the terms of any documentation governing any Special
Purpose Financing, and subject to each applicable Intercreditor Agreement)
collect, receive, appropriate and realize upon the

 

31

--------------------------------------------------------------------------------


 

Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Note Collateral Agent or any other Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  The Note Collateral Agent or any other Secured Party shall
have the right, to the extent permitted by law, upon any such sale or sales, to
purchase the whole or any part of the Security Collateral so sold, free of any
right or equity of redemption in such Granting Party, which right or equity is
hereby waived and released.  Each Granting Party further agrees, at the Note
Collateral Agent’s request (subject to the terms of any documentation governing
any Special Purpose Financing), to assemble the Security Collateral and make it
available to the Note Collateral Agent at places which the Note Collateral Agent
shall reasonably select, whether at such Granting Party’s premises or
elsewhere.  The Note Collateral Agent shall apply the net proceeds of any action
taken by it pursuant to this subsection 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Security Collateral or in any way
relating to the Security Collateral or the rights of the Note Collateral Agent
and the other Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations of the relevant Granting Party then due and owing, in the
order of priority specified in subsection 6.5 above, and only after such
application and after the payment by the Note Collateral Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the Code, need the Note Collateral Agent account for the
surplus, if any, to such Granting Party.  To the extent permitted by applicable
law, (i) such Granting Party waives all claims, damages and demands it may
acquire against the Note Collateral Agent or any other Secured Party arising out
of the repossession, retention or sale of the Security Collateral, other than
any such claims, damages and demands that may arise from the gross negligence or
willful misconduct of any of the Note Collateral Agent or such other Secured
Party, and (ii) if any notice of a proposed sale or other disposition of
Security Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

 

6.7                               Registration Rights.

 

(a)                                 If the Note Collateral Agent shall determine
to exercise its right to sell any or all of the Pledged Stock pursuant to
subsection 6.6, and if in the reasonable opinion of the Note Collateral Agent it
is necessary or reasonably advisable to have the Pledged Stock, or that portion
thereof to be sold, registered under the provisions of the Securities Act, the
relevant Pledgor will use its reasonable best efforts to cause the Equity Issuer
thereof to (i) execute and deliver, and use its reasonable best efforts to cause
the directors and officers of such Equity Issuer to execute and deliver, all
such instruments and documents, and do or cause to be done all such other acts
as may be, in the reasonable opinion of the Note Collateral Agent, necessary or
advisable to register such Pledged Stock, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its reasonable best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of not more than one year from the date of the
first public offering of such Pledged Stock, or that portion thereof to be sold,
and (iii) make all amendments thereto and/or to the related prospectus which, in
the reasonable opinion of the Note Collateral Agent, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.  Such
Pledgor agrees to use its reasonable best efforts to cause such Equity Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
states and the District of Columbia that the Note Collateral Agent shall
reasonably designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) that will satisfy
the provisions of Section 11(a) of the Securities Act.

 

32

--------------------------------------------------------------------------------

 

(b)                                 Such Pledgor recognizes that the Note
Collateral Agent may be unable to effect a public sale of any or all such
Pledged Stock, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof.  Such Pledgor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, to the extent permitted by
applicable law, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Note Collateral Agent shall not
be under any obligation to delay a sale of any of the Pledged Stock for the
period of time necessary to permit the Equity Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Equity Issuer would agree to do so.

 

(c)                                  Such Pledgor agrees to use its reasonable
best efforts to do or cause to be done all such other acts as may be necessary
to make such sale or sales of all or any portion of such Pledged Stock pursuant
to this subsection 6.7 valid and binding and in compliance with any and all
other applicable Requirements of Law.  Such Pledgor further agrees that a breach
of any of the covenants contained in this subsection 6.7 will cause irreparable
injury to the Note Collateral Agent and the Secured Parties, that the Note
Collateral Agent and the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this subsection 6.7 shall be specifically enforceable against such
Pledgor, and, to the extent permitted by applicable law, such Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred or is continuing under the Indenture.

 

6.8                               Waiver; Deficiency.  Each Granting Party shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Security Collateral are insufficient to pay in full, the
Notes and, to the extent then due and owing, all other Obligations of such
Granting Party and the reasonable fees and disbursements of any attorneys
employed by the Note Collateral Agent or any other Secured Party to collect such
deficiency.

 

SECTION 7                               THE NOTE COLLATERAL AGENT

 

7.1                               Note Collateral Agent’s Appointment as
Attorney-in-Fact, etc.

 

(a)                                 Each Granting Party hereby irrevocably
constitutes and appoints the Note Collateral Agent and any authorized officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Granting Party and in the name of such Granting Party or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments that may be reasonably necessary or desirable to accomplish the
purposes of this Agreement to the extent permitted by applicable law, provided
that the Note Collateral Agent agrees not to exercise such power except upon the
occurrence and during the continuance of any Event of Default, and in accordance
with and subject to each applicable Intercreditor Agreement.  Without limiting
the generality of the foregoing, at any time when an Event of Default has
occurred and is continuing (in each case to the extent permitted by applicable
law) and subject to each applicable Intercreditor Agreement, (x) each Pledgor
hereby gives the Note Collateral Agent the power and right, on behalf of such
Pledgor, without notice or assent by such Pledgor, to execute, in connection
with any sale provided for in subsection 6.6 or 6.7, any indorsements,
assessments or other instruments of conveyance or transfer with respect to such
Pledgor’s Pledged Collateral, and (y) each Grantor hereby gives the Note
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:

 

33

--------------------------------------------------------------------------------


 

(i)                  subject to the terms of any documentation governing any
Special Purpose Financing, in the name of such Grantor or its own name, or
otherwise, take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
Receivable of such Grantor that constitutes Collateral or with respect to any
other Security Collateral of such Grantor and file any claim or take any other
action or institute any proceeding in any court of law or equity or otherwise
deemed appropriate by the Note Collateral Agent for the purpose of collecting
any and all such moneys due under any Account Receivable of such Grantor that
constitutes Collateral or with respect to any other Collateral of such Grantor
whenever payable;

 

(ii)               in the case of any Copyright, Patent, or Trademark
constituting Collateral of such Grantor, execute and deliver any and all
agreements, instruments, documents and papers as the Note Collateral Agent may
reasonably request to such Grantor to evidence the Note Collateral Agent’s and
the Secured Parties’ security interest in such Copyright, Patent, or Trademark
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;

 

(iii)            pay or discharge taxes and Liens, other than Liens permitted
under this Agreement or the other Note Documents, levied or placed on the
Security Collateral of such Grantor, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof; and

 

(iv)           subject to the terms of any documentation governing any Special
Purpose Financing, (A) direct any party liable for any payment under any of the
Security Collateral of such Grantor to make payment of any and all moneys due or
to become due thereunder directly to the Note Collateral Agent or as the Note
Collateral Agent shall direct; (B) ask or demand for, collect, receive payment
of and receipt for, any and all moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Security Collateral
of such Grantor; (C) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Security Collateral of such Grantor; (D) commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Security Collateral of such Grantor or any portion
thereof and to enforce any other right in respect of any Security Collateral of
such Grantor; (E) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral of such Grantor; (F) settle, compromise
or adjust any such suit, action or proceeding described in clause (E) above and,
in connection therewith, to give such discharges or releases as the Note
Collateral Agent may deem appropriate; (G) subject to any existing reserved
rights or licenses, assign any Copyright, Patent or Trademark constituting
Collateral of such Grantor (along with the goodwill of the business to which any
such Copyright, Patent or Trademark pertains), for such term or terms, on such
conditions, and in such manner, as the Note Collateral Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Security Collateral
of such Grantor as fully and completely as though the Note Collateral Agent were
the absolute owner thereof for all purposes, and do, at the Note Collateral
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Note Collateral Agent deems necessary to protect,
preserve or realize upon the Security Collateral of such Grantor and the Note
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

34

--------------------------------------------------------------------------------


 

(b)                                 The reasonable expenses of the Note
Collateral Agent incurred in connection with actions undertaken as provided in
this subsection 7.1 shall be payable by such Granting Party to the Note
Collateral Agent on demand in accordance with the Indenture.

 

(c)                                  Each Granting Party hereby ratifies all
that said attorney shall lawfully do or cause to be done by virtue hereof.  All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable as to the relevant Granting Party until this
Agreement is terminated as to such Granting Party, and the security interests in
the Security Collateral of such Granting Party created hereby are released.

 

7.2                               Duty of Note Collateral Agent.  The Note
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Security Collateral in its possession, under
Section 9-207 of the Code or otherwise, shall be to deal with it in the same
manner as the Note Collateral Agent deals with similar property for its own
account.  None of the Note Collateral Agent, any other Secured Party or any of
their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Security Collateral or for
any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Security Collateral upon the request of any Granting Party or any
other Person or, except as otherwise provided herein, to take any other action
whatsoever with regard to the Security Collateral or any part thereof.  The
powers conferred on the Note Collateral Agent and the other Secured Parties
hereunder are solely to protect the Note Collateral Agent’s and the other
Secured Parties’ interests in the Security Collateral and shall not impose any
duty upon the Note Collateral Agent or any other Secured Party to exercise any
such powers.  The Note Collateral Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Granting Party for any act or
failure to act hereunder, except as otherwise provided herein or for their own
gross negligence or willful misconduct.

 

7.3                               Financing Statements.  Pursuant to any
applicable law, each Granting Party authorizes the Note Collateral Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to such Granting Party’s Security Collateral without
the signature of such Granting Party in such form and in such filing offices as
the Note Collateral Agent reasonably determines appropriate to perfect the
security interests of the Note Collateral Agent under this Agreement.  Each
Granting Party authorizes the Note Collateral Agent to use any collateral
description reasonably determined by the Note Collateral Agent, including the
collateral description “all personal property” or “all assets” in any such
financing statements.  The Note Collateral Agent agrees to notify the relevant
Granting Party of any financing or continuation statement filed by it; provided
that any failure to give such notice shall not affect the validity or
effectiveness of any such filing.

 

7.4                               Authority of Note Collateral Agent.  Each
Granting Party acknowledges that the rights and responsibilities of the Note
Collateral Agent under this Agreement with respect to any action taken by the
Note Collateral Agent or the exercise or non-exercise by the Note Collateral
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement or any
amendment, supplement or other modification of this Agreement shall, as between
the Note Collateral Agent and the Secured Parties, be governed by the Indenture
and by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Note Collateral Agent and the Granting Parties
the Note Collateral Agent shall be conclusively presumed to be acting as agent
for the Secured Parties with full and valid authority so to act or refrain from
acting, and no Granting Party shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.  The Note Collateral Agent shall
have the benefit of the rights, privileges and immunities contained in
Section 1509 of the Indenture.

 

35

--------------------------------------------------------------------------------


 

7.5                               Note Collateral Agent as Bailee for the
Grantors.  In the event that at any time, any Capital Stock or Intercompany
Notes owned by any Grantor and held by the Note Collateral Agent constitute
Excluded Assets or Excluded Subsidiary Securities (including any such Capital
Stock or Intercompany Notes constituting Pledged Securities at the time of
delivery to the Note Collateral Agent that later become Excluded Assets or
Excluded Subsidiary Securities), and for so long as they constitute Excluded
Assets or Excluded Subsidiary Securities, any such Capital Stock or Intercompany
Notes in the possession of the Note Collateral Agent, shall be held by the Note
Collateral Agent solely as bailee and in trust for the applicable Grantor and
such Pledged Securities will not be subject to subsections 3.1 and 3.2 or any
Lien or security interest created pursuant thereto.  The Note Collateral Agent,
at the request of the applicable Grantor, shall promptly return to such Grantor
any Capital Stock or Intercompany Notes held by the Note Collateral Agent
constituting Excluded Assets or Excluded Subsidiary Securities.

 

SECTION 8                               NON-INDENTURE SECURED PARTIES

 

8.1                               Rights to Collateral.

 

(a)                                 The Non-Indenture Secured Parties shall not
have any right whatsoever to do any of the following:  (i) exercise any rights
or remedies with respect to the Collateral (such term, as used in this
Section 8, having the meaning assigned to it in the Indenture), or to direct the
Note Collateral Agent to do the same, including, without limitation, the right
to (A) enforce any Liens or sell or otherwise foreclose on any portion of the
Collateral, (B) request any action, institute any proceedings, exercise any
voting rights, give any instructions, make any election, notify account debtors
or make collections with respect to all or any portion of the Collateral or
(C) release any Grantor under this Agreement or release any Collateral from the
Liens of any Note Security Document or consent to or otherwise approve any such
release; (ii) demand, accept or obtain any Lien on any Collateral (except for
Liens arising under, and subject to the terms of, the Note Security Documents);
(iii) vote in any Bankruptcy Case or similar proceeding in respect of the
Company or any of its Subsidiaries (any such proceeding, for purposes of this
clause (a), a “Bankruptcy”) with respect to, or take any other actions
concerning the Collateral; (iv) receive any proceeds from any sale, transfer or
other disposition of any of the Collateral (except in accordance with the Note
Security Documents); (v) oppose any sale, transfer or other disposition of the
Collateral; (vi) object to any debtor-in-possession financing in any Bankruptcy
which is provided by one or more Holders among others (including on a priming
basis under Section 364(d) of the Bankruptcy Code); (vii) object to the use of
cash collateral in respect of the Collateral in any Bankruptcy; or (viii) seek,
or object to any Indenture Secured Party seeking on an equal and ratable basis,
any adequate protection or relief from the automatic stay with respect to the
Collateral in any Bankruptcy.

 

(b)                                 Each Non-Indenture Secured Party, by its
acceptance of the benefits of this Agreement and the other Note Security
Documents, agrees that in exercising rights and remedies with respect to the
Collateral, the Note Collateral Agent and the Holders, with the consent of the
Note Collateral Agent, may enforce the provisions of the Note Security Documents
and exercise remedies thereunder and under any other Note Documents (or refrain
from enforcing rights and exercising remedies), all in such order and in such
manner as they may determine in the exercise of their sole business judgment. 
Such exercise and enforcement shall include, without limitation, the rights to
collect, sell, dispose of or otherwise realize upon all or any part of the
Collateral, to incur expenses in connection with such collection, sale,
disposition or other realization and to exercise all the rights and remedies of
a secured lender under the Uniform Commercial Code of any applicable
jurisdiction.  The Non-Indenture Secured Parties by their acceptance of the
benefits of this Agreement and the other Note Security Documents hereby agree
not to contest or otherwise challenge any such collection, sale, disposition or
other realization of or upon all or any of the Collateral.  Whether or not a
Bankruptcy Case has been commenced, the Non-Indenture Secured Parties shall be
deemed to have consented to any sale or other disposition of any property,

 

36

--------------------------------------------------------------------------------


 

business or assets of the Company or any of its Subsidiaries and the release of
any or all of the Collateral from the Liens of any Note Security Document in
connection therewith.

 

(c)                                  Notwithstanding any provision of this
subsection 8.1, the Non-Indenture Secured Parties shall be entitled, subject to
each applicable Intercreditor Agreement, to file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleadings (A) in order to prevent any Person from seeking to foreclose on
the Collateral or supersede the Non-Indenture Secured Parties’ claim thereto or
(B) in opposition to any motion, claim, adversary proceeding or other pleading
made by any Person objecting to or otherwise seeking the disallowance of the
claims of the Non-Indenture Secured Parties.  Each Non-Indenture Secured Party,
by its acceptance of the benefits of this Agreement, agrees to be bound by and
to comply with each applicable Intercreditor Agreement and authorizes the Note
Collateral Agent to enter into each Intercreditor Agreement on its behalf.

 

(d)                                 Each Non-Indenture Secured Party, by its
acceptance of the benefits of this Agreement, agrees that the Note Collateral
Agent, the Trustee and the Holders may deal with the Collateral, including any
exchange, taking or release of Collateral, may change or increase the amount of
the Company Obligations and/or the Grantor Obligations, and may release any
Grantor from its Obligations hereunder, all without any liability or obligation
(except as may be otherwise expressly provided herein) to the Non-Indenture
Secured Parties.  The Note Collateral Agent shall not be required to provide any
notice of any event that the Note Collateral Agent may be aware of, or any
action taken by the Note Collateral Agent, to any Non-Indenture Secured Party.

 

8.2                               Appointment of Agent.  Each Non-Indenture
Secured Party, by its acceptance of the benefits of this Agreement and the other
Note Security Documents, shall be deemed irrevocably to make, constitute and
appoint the Note Collateral Agent, as agent under the Indenture (and all
officers, employees or agents designated by the Note Collateral Agent) as such
Person’s true and lawful agent and attorney-in-fact, and in such capacity, the
Note Collateral Agent shall have the right, with power of substitution for the
Non-Indenture Secured Parties and in each such Person’s name or otherwise, to
effectuate any sale, transfer or other disposition of the Collateral.  It is
understood and agreed that the appointment of the Note Collateral Agent as the
agent and attorney-in-fact of the Non-Indenture Secured Parties for the purposes
set forth herein is coupled with an interest and is irrevocable.

 

8.3                               Waiver of Claims.  To the maximum extent
permitted by law, each Non-Indenture Secured Party waives any claim it might
have against the Note Collateral Agent, the Trustee or the Holders with respect
to, or arising out of, any action or failure to act or any error of judgment,
negligence, or mistake or oversight whatsoever on the part of the Note
Collateral Agent, the Trustee or the Holders or their respective directors,
officers, employees or agents with respect to any exercise of rights or remedies
under the Note Documents or any transaction relating to the Collateral
(including, without limitation, any such exercise described in subsection
8.1(b) above), except for any such action or failure to act which constitutes
willful misconduct or gross negligence of such Person.  None of the Note
Collateral Agent, the Trustee or any Holder or any of their respective
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Company any Subsidiary of the Company, any Non-Indenture
Secured Party or any other Person or to take any other action or forbear from
doing so whatsoever with regard to the Collateral or any part thereof, except
for any such action or failure to act which constitutes willful misconduct or
gross negligence of such Person.  The Note Collateral Agent shall not be subject
to any fiduciary or other implied duties of any kind or nature to the
Non-Indenture Secured Parties, regardless of whether an Event of Default has
occurred or is continuing.

 

37

--------------------------------------------------------------------------------


 

8.4                               Designation of Non-Indenture Secured Parties. 
The Company may from time to time designate a Person as a “Note Bank Products
Provider”, a “Note Hedging Provider” or a “Management Credit Provider” hereunder
by delivering to the Note Collateral Agent a Non-Indenture Secured Party
Designation (in substantially the form attached as Annex 4 hereto) executed by
the Company and such Note Bank Products Provider, Note Hedging Provider or
Management Credit Provider

 

SECTION 9                               MISCELLANEOUS

 

9.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Granting Party
and the Note Collateral Agent, subject to Article IX of the Indenture.  In
addition, if separately agreed in writing between the Company and any
Non-Indenture Secured Party (and such Non-Indenture Secured Party has been
designated in writing by the Company to the Note Collateral Agent for purposes
of this sentence, for so long as so designated), no such amendment, modification
or waiver shall amend, modify or waive subsection 6.5 (or the definition of
“Non-Indenture Secured Party” or “Secured Party” to the extent relating thereto)
if such amendment, modification or waiver would directly and adversely affect
such Non-Indenture Secured Party without the written consent of such
Non-Indenture Secured Party.  For the avoidance of doubt, it is understood and
agreed that any amendment, amendment and restatement, waiver, supplement or
other modification of or to any Intercreditor Agreement that would have the
effect, directly or indirectly, through any reference herein to any
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Granting Party hereunder or in respect hereof, shall
not be given such effect except pursuant to a written instrument executed by
each affected Granting Party and the Note Collateral Agent in accordance with
this subsection 9.1.  In addition, the Indenture, the other Note Documents, the
Base Intercreditor Agreement and the Note Collateral Intercreditor Agreement may
be amended in accordance with the terms thereof.

 

9.2                               Notices.  All notices, requests and demands to
or upon the Note Collateral Agent or any Granting Party hereunder shall be
effected in the manner provided for in Section 109 of the Indenture; provided
that any such notice, request or demand to or upon any Grantor shall be
addressed to such Grantor at its notice address set forth on Schedule 1, unless
and until such Grantor shall change such address by notice to the Note
Collateral Agent given in accordance with Section 109 of the Indenture.

 

9.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  None of the Note Collateral Agent or any other Secured Party shall by
any act (except by a written instrument pursuant to subsection 9.1 hereof or
Article IX of the Indenture), delay, indulgence, omission or otherwise be deemed
to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Note Collateral Agent or any other Secured Party,
any right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Note Collateral Agent or any other
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Note Collateral Agent or
such other Secured Party would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

9.4                               [Reserved.]

 

9.5                               Successors and Assigns.  This Agreement shall
be binding upon and shall inure to the benefit of the Granting Parties, the Note
Collateral Agent and the Secured Parties and their respective successors and
assigns.

 

38

--------------------------------------------------------------------------------


 

9.6                               [Reserved.]

 

9.7                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

9.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction; provided that,
with respect to any Pledged Stock issued by a Foreign Subsidiary, all rights,
powers and remedies provided in this Agreement may be exercised only to the
extent that they do not violate any provision of any law, rule or regulation of
any Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

9.9                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

9.10                        Integration.  This Agreement and the other Note
Documents represent the entire agreement of the Granting Parties, the Note
Collateral Agent and the other Secured Parties with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Granting Parties, the Note Collateral Agent or any other
Secured Party relative to subject matter hereof not expressly set forth or
referred to herein or in the other Note Documents.

 

9.11                        GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.12                        Submission to Jurisdiction.  Each party hereto
hereby irrevocably and unconditionally agrees to submit to the jurisdiction of
any United States federal or state court located in the borough of Manhattan, in
the city of New York in any action or proceeding arising out of or relating to
this Agreement.

 

9.13                        Acknowledgments.  Each Granting Party hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Note
Documents to which it is a party;

 

(b)                                 none of the Note Collateral Agent or any
other Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Note
Documents, and the relationship between the Grantors, on the one hand, and the
Note Collateral Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

39

--------------------------------------------------------------------------------


 

(c)                                  no joint venture is created hereby or by
the other Note Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Secured Parties.

 

9.14                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

9.15                        Additional Granting Parties.  Each new Subsidiary of
the Company that is required to become a party to this Agreement pursuant to
Section 414 of the Indenture shall become a Granting Party for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in substantially the form of Annex 2 hereto.  Each existing Granting
Party that is required to become a Pledgor with respect to Capital Stock of any
new Subsidiary of the Company pursuant to Section 1503 of the Indenture shall
become a Pledgor with respect thereto upon execution and delivery by such
Granting Party of a Supplemental Agreement in substantially the form of Annex 3
hereto.

 

9.16                        Releases.

 

(a)                                 The Collateral shall be released from the
Lien and security interest created by this Agreement, all without delivery of
any instrument or performance of any act by any party, at any time or from time
to time in accordance with the provisions of Section 1502 of the Indenture. 
Upon such release, all rights in the Collateral so released shall revert to the
Company and the Grantors.

 

(b)                                 The Note Collateral Agent and, if necessary,
the Trustee shall, at the Company’s expense, execute, deliver or acknowledge
such instruments or releases to evidence and shall do or cause to be done all
other acts reasonably necessary to effect, in each case as soon as is reasonably
practicable, the release of any Collateral permitted to be released pursuant to
the Indenture.  Neither the Trustee nor the Note Collateral Agent shall be
liable for any such release undertaken in good faith and in the absence of
negligence or willful misconduct.

 

(c)                                  So long as no Event of Default has occurred
and is continuing, the Note Collateral Agent shall at the direction of any
applicable Grantor return to such Grantor any proceeds or other property
received by it during any Event of Default pursuant to either subsection 5.3.1
or 6.4 and not otherwise applied in accordance with subsection 6.5.

 

9.17                        Transfer Tax Acknowledgment.  Each party hereto
acknowledges that the shares delivered hereunder are being transferred to and
deposited with the Note Collateral Agent (or other Person in accordance with any
applicable Intercreditor Agreement) as collateral security for the Obligations
and that this subsection 9.17 is intended to be the certificate of exemption
from New York stock transfer taxes for the purposes of complying with
Section 270.5(b) of the Tax Law of the State of New York.

 

[Remainder of page left blank intentionally; signature pages follow.]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

HD SUPPLY, INC.

 

 

 

 

 

 

 

By:

/s/ Ricardo Nuñez

 

 

Name:

Ricardo Nuñez

 

 

Title:

Senior Vice President,

 

 

 

General Counsel and Secretary

 

[Signature Page to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GRANTORS:

 

 

 

BRAFASCO HOLDINGS, INC.

 

BRAFASCO HOLDINGS II, INC.

 

HD SUPPLY CONSTRUCTION SUPPLY GROUP, INC.

 

HD SUPPLY FACILITIES MAINTENANCE GROUP, INC.

 

HD SUPPLY GP & MANAGEMENT, INC.

 

HD SUPPLY SUPPORT SERVICES, INC.

 

HD SUPPLY POWER SOLUTIONS GROUP, INC.

 

HD SUPPLY WATERWORKS GROUP, INC.

 

HSI IP, INC.

 

HD SUPPLY DISTRIBUTION SERVICES, LLC

 

HD SUPPLY REPAIR & REMODEL, LLC

 

LBM HOLDINGS, LLC

 

PROVALUE, LLC

 

WHITE CAP CONSTRUCTION SUPPLY, INC.

 

HD SUPPLY FM SERVICES, LLC

 

HD SUPPLY MANAGEMENT, INC.

 

HD SUPPLY HOLDINGS, LLC

 

CREATIVE TOUCH INTERIORS, INC.

 

HDS POWER SOLUTIONS, INC.

 

HDS IP HOLDING, LLC

 

 

 

 

 

By:

/s/ Ricardo Nuñez

 

 

Name:

Ricardo Nuñez

 

 

Title:

Vice President and Secretary

 

[Signature Page to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GRANTORS:

 

 

 

HD SUPPLY CONSTRUCTION SUPPLY, LTD.

 

By:

HD Supply GP & Management, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Ricardo Nuñez

 

 

Name:

Ricardo Nuñez

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

HD SUPPLY POWER SOLUTIONS, LTD.

 

By:

HD Supply GP & Management, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Ricardo Nuñez

 

 

Name:

Ricardo Nuñez

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

HD SUPPLY FACILITIES MAINTENANCE, LTD.

 

By:

HD Supply GP & Management, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Ricardo Nuñez

 

 

Name:

Ricardo Nuñez

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

HD SUPPLY WATERWORKS, LTD.

 

By:

HD Supply GP & Management, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Ricardo Nuñez

 

 

Name:

Ricardo Nuñez

 

 

Title:

Vice President and Secretary

 

[Signature Page to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as of the date hereof by:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Note Collateral Agent

 

 

 

 

 

By:

/s/ Lynn M. Steiner

 

 

Name:

Lynn M. Steiner

 

 

Title:

Vice President

 

 

[Signature Page to Collateral Agreement]

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

SCHEDULES

 

to

 

COLLATERAL AGREEMENT

 

made by

 

HD SUPPLY, INC.,

 

and certain of its Subsidiaries,

 

in favor of

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 as Note Collateral Agent,

 

Dated as of December 4, 2014

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GRANTORS

 

Notices, requests or demands to or upon any Grantor under the Collateral
Agreement shall be made to such Grantor as follows:

 

Any of:

 

Brafasco Holdings, Inc.

Brafasco Holdings II, Inc.

HD Supply Construction Supply Group, Inc.

HD Supply Facilities Maintenance Group, Inc.

HD Supply GP & Management, Inc.

HD Supply, Inc.

HD Supply Support Services, Inc.

HD Supply Power Solutions Group, Inc.

HD Supply Waterworks Group, Inc.

HSI IP, Inc.

HD Supply Distribution Services, LLC

HD Supply Repair & Remodel, LLC

LBM Holdings, LLC

ProValue, LLC

White Cap Construction Supply, Inc.

HD Supply FM Services, LLC

HD Supply Management, Inc.

HD Supply Holdings, LLC

HD Supply Construction Supply, Ltd.

HD Supply Facilities Maintenance, Ltd.

HD Supply Power Solutions, Ltd.

HD Supply Waterworks, Ltd.

Creative Touch Interiors, Inc.

HDS Power Solutions, Inc.

 

3100 Cumberland Boulevard,
Suite 1700

Atlanta, GA, 30339

 

--------------------------------------------------------------------------------


 

Attention: Ricardo Nunez
Telephone:  (770) 852-9321

 

HDS IP Holding, LLC

101 Convention Center Drive, Suite 850

Las Vegas, NV  89109

Attention: Ricardo Nunez
Telephone:  (770) 852-9321

 

with copies to

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:  Steven J. Slutzky, Esq. and Paul D. Brusiloff, Esq.
Facsimile:  (212) 909-6836
Telephone:  (212) 909-6000

 

--------------------------------------------------------------------------------

 

Schedule 2

 

PLEDGED SECURITIES

 

Pledged Stock:

 

Pledgor

 

Issuer

 

Class of Stock or Interests

 

Par
Value

 

Certificate
No(s).

 

Number of
Shares or
Interests
Pledged

 

% of All Issued
Capital or
Other Equity
Interests of
Issuer Pledged

 

HD Supply, Inc.

 

Pro Canadian Holdings I, ULC

 

Common

 

No par

 

5

 

650

 

65

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brafasco Holdings II, Inc.

 

Brafasco Holdings, Inc.

 

Common

 

$

0.01

 

3

 

1,000

 

100

%

 

 

HDS Power Solutions, Inc.

f/k/a HD Supply Fasteners & Tools, Inc.

 

Common

 

$

1.00

 

44

 

23,350

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HD Supply Holdings, LLC

 

HD Supply International Holdings, Inc.

 

Common

 

0.01

 

1

 

650

 

65

%

 

 

Brafasco Holdings II, Inc.

 

Class A Common

 

$

0.01

 

6

 

6,667

 

100

%

 

 

 

 

Series A Preferred

 

$

0.01

 

10

 

3,867

 

 

 

 

 

HD Supply Construction Supply Group, Inc.

 

Common

 

$

0.01

 

3

 

100

 

100

%

 

 

HD Supply Facilities Maintenance Group, Inc.

 

Common

 

No par

 

4

 

100

 

100

%

 

 

HD Supply GP & Management, Inc.

 

Common

 

No par

 

5

 

1,000

 

100

%

 

 

HD Supply Power Solutions Group, Inc.

f/k/a HD Supply Utilities Group, Inc.

 

Common

 

$

.01

 

 

 

163,056.6

 

100

%

 

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

74

 

4,583.20

 

41.67

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

82

 

69,367.622

 

63.64

%

 

 

HD Supply Waterworks Group,

 

Common

 

No par

 

2

 

100

 

100

%

 

--------------------------------------------------------------------------------

 

Pledgor

 

Issuer

 

Class of Stock or Interests

 

Par
Value

 

Certificate
No(s).

 

Number of
Shares or
Interests
Pledged

 

% of All Issued
Capital or
Other Equity
Interests of
Issuer Pledged

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

HSI IP, Inc.

 

Authorized Capital

 

$

1.00

 

6

 

1,000

 

100

%

 

 

HD Supply Management, Inc.

 

Common

 

$

0.01

 

3

 

1,000

 

100

%

 

 

Creative Touch Interiors, Inc.

 

Common

 

No par

 

23

 

1,000

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creative Touch Interiors, Inc.

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

69

 

1,000

 

9.09

%

f/k/a HD Builder Solutions Group, LLC

 

 

 

Class B Non-Voting Common

 

$

1.00

 

77

 

2,180

 

2.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HD Supply Distribution Services, LLC

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

70

 

1,000

 

9.09

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

78

 

1,000

 

0.92

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HDS Power Solutions, Inc.

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

71

 

1,000

 

9.09

%

f/k/a HD Supply Fasteners & Tools, Inc.

 

 

 

Class B Non-Voting Common

 

$

1.00

 

79

 

1,000

 

0.92

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HD Supply Repair & Remodel, LLC

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

72

 

1,000

 

9.09

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

80

 

1,160

 

1.06

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HD Supply GP & Management, Inc.

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

73

 

70

 

0.64

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

81

 

1,033.10

 

0.95

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

White Cap Construction Supply, Inc.

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

75

 

880.60

 

8.01

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

83

 

14,186.466

 

13.02

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HD Supply Construction Supply

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

76

 

12

 

0.11

%

Group, Inc.

 

 

 

Class B Non-Voting Common

 

$

1.00

 

84

 

193.320

 

0.18

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HD Supply Facilities Maintenance

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

77

 

286.10

 

2.60

%

Group, Inc.

 

 

 

Class A Voting Common Stock

 

$

1.00

 

81

 

264.20

 

2.40

%

 

 

HD Supply Support Services, Inc.

 

Class B Non-Voting Common

 

$

1.00

 

85

 

4,062.62

 

3.73

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

89

 

9,809.746

 

9.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HD Supply Power Solutions Group, Inc.

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

79

 

434.90

 

3.95

%

f/k/a HD Supply Utilities Group, Inc.

 

 

 

Class B Non-Voting Common

 

$

1.00

 

87

 

1,974.446

 

1.81

%

 

--------------------------------------------------------------------------------

 

Pledgor

 

Issuer

 

Class of Stock or Interests

 

Par
Value

 

Certificate
No(s).

 

Number of
Shares or
Interests
Pledged

 

% of All Issued
Capital or
Other Equity
Interests of
Issuer Pledged

 

HD Supply Waterworks Group, Inc.

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

80

 

469

 

4.26

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

88

 

2,682.68

 

2.46

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HD Supply Construction Supply Group, Inc.

 

White Cap Construction Supply, Inc.

 

Common

 

$

0.01

 

12

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HD Supply Facilities Maintenance, Ltd.

 

HD Supply FM Services, LLC

 

Membership Interest

 

No par

 

N/A

 

100

 

100

%

 

Pledged Notes:

 

Pledgor

 

Issuer

 

Value

 

Issue Date

 

Maturity
Date

 

 

 

 

 

 

 

 

 

 

 

HD Supply Holdings, LLC

 

HD Supply Construction Supply, Ltd.

 

$

30,745,000.00

 

2/3/2008

 

2/3/2018

 

HD Supply Holdings, LLC

 

HD Supply Construction Supply, Ltd.

 

$

281,645,000.00

 

2/3/2008

 

2/3/2018

 

HD Supply Holdings, LLC

 

HD Supply Power Solutions, Ltd.

f/k/a HD Supply Electrical, Ltd.

 

$

123,655,000.00

 

2/3/2008

 

2/3/2018

 

HD Supply Holdings, LLC

 

HD Supply Facilities Maintenance, Ltd.

 

$

196,517,000.00

 

2/3/2008

 

2/3/2018

 

HD Supply Holdings, LLC

 

HD Supply Facilities Maintenance, Ltd.

 

$

483,583,000.00

 

2/3/2008

 

2/3/2018

 

HD Supply Holdings, LLC

 

HD Supply Power Solutions, Ltd.

f/k/a HD Supply Utilities, Ltd.

 

$

176,972,000.00

 

2/3/2008

 

2/3/2018

 

HD Supply Holdings, LLC

 

HD Supply Power Solutions, Ltd.

f/k/a HD Supply Utilities, Ltd.

 

$

138,673,000.00

 

2/3/2008

 

2/3/2018

 

HD Supply Holdings, LLC

 

HD Supply Waterworks, Ltd.

 

$

829,787,000.00

 

2/3/2008

 

2/3/2018

 

HD Supply FM Services, LLC

 

HD Supply Facilities Maintenance, Ltd.

 

$

975,000.00

 

1/21/2014

 

Demand

 

 

--------------------------------------------------------------------------------

 

Schedule 3

 

PERFECTION MATTERS

 

Intellectual Property Filings

 

United States Patent and Trademark Office

 

First Lien Secured Note Notice and Confirmation of Grant of Security Interest in
Trademarks, dated as of December 4, 2014, made by the signatories thereto in
favor of Wilmington Trust, National Association, as trustee and note collateral
agent, to be filed with the Trademark Division of the United States Patent and
Trademark Office.

 

United States Copyright Office

 

First Lien Secured Note Grant of Security Interest in Copyrights, dated as of
December 4, 2014, made by the signatories thereto in favor of Wilmington Trust,
National Association, as trustee and note collateral agent, to be filed with the
United States Copyright Office.

 

Existing Security Interests

 

None.

 

UCC Filings

 

The following financing statements, in the form attached hereto as Exhibit A to
this Schedule 3:

 

--------------------------------------------------------------------------------


 

Exhibit A to Schedule 3

 

Form of UCC-1 Financing Statements attached

 

--------------------------------------------------------------------------------


 

Schedule 4

 

LOCATION OF JURISDICTION OF ORGANIZATION

 

Legal Name

 

Jurisdiction of Organization

Brafasco Holdings, Inc.

 

Delaware

Brafasco Holdings II, Inc.

 

Delaware

HD Supply Construction Supply Group, Inc.

 

Delaware

HD Supply Facilities Maintenance Group, Inc.

 

Delaware

HD Supply GP & Management, Inc.

 

Delaware

HD Supply, Inc.

 

Delaware

HD Supply Support Services, Inc.

 

Delaware

HD Supply Power Solutions Group, Inc.

f/k/a HD Supply Utilities Group, Inc.

 

Delaware

HD Supply Waterworks Group, Inc.

 

Delaware

HSI IP, Inc.

 

Delaware

HD Supply Distribution Services, LLC

 

Delaware

HD Supply Repair & Remodel, LLC

 

Delaware

LBM Holdings, LLC

 

Delaware

ProValue, LLC

 

Delaware

White Cap Construction Supply, Inc.

 

Delaware

HD Supply FM Services, LLC

 

Delaware

HD Supply Management, Inc.

 

Florida

HD Supply Holdings, LLC

 

Florida

HD Supply Construction Supply, Ltd.

 

Florida

HD Supply Facilities Maintenance, Ltd.

 

Florida

HD Supply Power Solutions, Ltd.

f/k/a HD Supply Utilities, Ltd.

 

Florida

HD Supply Waterworks, Ltd.

 

Florida

Creative Touch Interiors, Inc.

 

Maryland

HDS Power Solutions, Inc.

f/k/a HD Supply Fasteners & Tools, Inc.

 

Michigan

HDS IP Holding, LLC

 

Nevada

 

--------------------------------------------------------------------------------


 

Schedule 5

 

INTELLECTUAL PROPERTY

 

Patents

 

9.18                        None.

 

--------------------------------------------------------------------------------


 

Copyright Licenses

 

The Grantors are parties to material software licenses acquired in the ordinary
course of business that are not set forth herein.

 

Copyrights

 

Creative Touch Interiors, Inc.

Title

 

Registration
No.

 

Registration
Date

FW-08

 

VA 1-048-833

 

3/27/2000

 

HDS IP Holding, LLC

Title

 

Registration
No.

 

Registration 
Date

Powerscope

 

TX7-364-190

 

3/5/2009

WaterCity

 

VA1-708-882

 

8/5/2008

 

HSI IP, Inc.

Title

 

Registration
No.

 

Registration 
Date

Tools and industrial supplies: product catalog

 

TX6-012-472

 

7/15/2004

One vision, one company, one direction.

 

TX6-020-162

 

8/30/2004

 

White Cap Construction Supply, Inc.

Title

 

Registration
No.

 

Registration 
Date

White Cap Construction Supply: the contractor trader.

 

TX6-205-672

 

3/23/2005

White Cap Construction Supply: the contractor trader.

 

TX6-151-123

 

3/28/2005

 

HD Supply Facilities Maintenance, Ltd.

Title

 

Registration
No.

 

Registration 
Date

AmeriFile Spring/Summer Catalog U

 

TX0006838826

 

5/2/2008

 

--------------------------------------------------------------------------------


 

HD Supply, Inc.

 

Title

 

Registration
No.

 

Registration
Date

Maintenance warehouse catalog : maintenance warehouse catalog

 

TX0003628770

 

8/10/1993

Maintenance warehouse Kenmore appliance program

 

TX0003242540

 

2/5/1992

Maintenance warehouse plumbing repair parts order guide: vol. one.

 

TX0003209107

 

12/6/1991

Hospitality lodging catalog: plumbing, electrical, hardware—no. 1
May 1992/July 1992

 

TX0003318988

 

5/14/1992

Commercial institutional catalog: plumbing, electrical, hardware

 

TX0003374930

 

8/3/1992

Commercial institutional catalog: plumbing, electrical, hardware

 

TX0003317708

 

5/14/1992

Maintenance warehouse wholesale catalog

 

TX0003485093

 

2/4/1993

Maintenance warehouse wholesale catalog

 

TX0003364590

 

8/5/1992

Maintenance warehouse wholesale catalog

 

TX0003259113

 

2/5/1992

Maintenance warehouse wholesale catalog

 

TX0003122004

 

8/5/1991

Maintenance warehouse wholesale catalog

 

TX0003010475

 

1/28/1991

Maintenance warehouse wholesale catalog

 

TX0002920868

 

7/16/1990

Maintenance warehouse wholesale catalog

 

TX0002742030

 

1/31/1990

Maintenance warehouse wholesale catalog

 

TX0002633358

 

8/14/1989

Maintenance warehouse wholesale catalog

 

TX0002567867

 

2/2/1989

Paint, plumbing, electrical, hardware wholesale catalog

 

TX0002427460

 

4/7/1988

Paint, plumbing, electrical, hardware wholesale catalog

 

TX0002397162

 

9/6/1988

Paint, plumbing, electrical, hardware wholesale catalog

 

TX0001682101

 

10/21/1985

Paint, plumbing, electrical, hardware wholesale catalog

 

TX0001636878

 

7/19/1985

Maintenance warehouse hospitality catalog

 

TX0003374944

 

8/4/1992

Maintenance warehouse hospitality catalog

 

TX0004225062

 

2/14/1996

Maintenance warehouse hospitality catalog

 

TX0004877685

 

10/30/1998

Maintenance warehouse catalog

 

TXu000282175

 

3/20/1987

Paint, plumbing, electrical, hardware wholesale catalog

 

TX0001859414

 

3/13/1986

Paint, plumbing, electrical, hardware wholesale catalog

 

TX0001901887

 

9/10/1986

Paint, plumbing, electrical, hardware wholesale catalog

 

TX0002002558

 

2/13/1987

Paint, plumbing, electrical, hardware wholesale catalog

 

TX0002024492

 

3/4/1987

Paint, plumbing, electrical, hardware wholesale catalog

 

TX0002233221

 

12/11/1987

 

--------------------------------------------------------------------------------


 

Title

 

Registration
No.

 

Registration
Date

Paint, plumbing, electrical, hardware wholesale catalog

 

TX0002139758

 

8/3/1987

Maintenance warehouse wholesale catalog

 

TX0003926430

 

9/16/1994

Maintenance warehouse wholesale catalog

 

TX0003926428

 

9/16/1994

Maintenance warehouse wholesale catalog

 

TX0004036245

 

3/30/1995

Maintenance warehouse wholesale catalog

 

TX0004110761

 

8/4/1995

Maintenance warehouse wholesale catalog

 

TX0004523515

 

4/14/1997

Maintenance warehouse wholesale catalog

 

TX0004792730

 

10/30/1998

 

--------------------------------------------------------------------------------

 

Trademark License

 

Settlement and License Agreement, dated December 1, 1999, between World
Triathlon Corporation and Crown Bolt, Inc.

 

Trademarks

 

HD Supply Repair & Remodel, LLC

TRADEMARK

 

Status

 

Ser. No./Reg. No.

 

App. Date/Reg.
Date

CW CONTRACTORS’ WAREHOUSE and Design

 

Registered

 

RN: 1,753,027

 

2/16/1993

 

HD Supply Facilities Maintenance, Ltd.

TRADEMARK

 

Status

 

Ser. No./Reg. No.

 

App. Date/Reg.
Date

MAINTENANCE WAREHOUSE

 

Registered

 

RN: 3,563,112

 

1/20/2009

MAINTENANCE WAREHOUSE

 

Registered

 

RN: 4,610,425

 

9/23/2014

MAINTENANCE WAREHOUSE

 

Registered

 

RN: 4,375,851

 

7/30/2013

MAINTENANCE WAREHOUSE & Design

 

Registered

 

RN: 4,376,494

 

7/30/2013

MAINTENANCE WAREHOUSE & Design

 

Registered

 

RN: 4,606,259

 

9/16/2014

AMERIFILE

 

Registered

 

RN: 3,688,792

 

9/29/2009

ESSENTIAL PRODUCTS FOR AN EFFICIENT PRACTICE

 

Registered

 

RN: 3,683,191

 

9/15/2009

WALLSTRETCHER

 

Registered

 

RN: 2,311,197

 

1/25/2000

AMERIFILE (and design)

 

Registered

 

RN: 2,231,634

 

3/16/1999

 

HDS IP Holding, LLC

TRADEMARK

 

Status

 

Ser. No./Reg. No.

 

App. Date/Reg.
Date

ALWAYS ON THE JOB

 

Registered

 

RN: 4,079,895

 

1/3/2012

AQUAGUARD

 

Registered

 

RN: 0,720,199

 

8/22/1961

AQUAGUARD 5 STEP POOL CARE SYSTEM & Design

 

Registered

 

RN: 4,535,768

 

05/27/2014

AQUATRAC

 

Registered

 

RN: 2,945,650

 

5/3/2005

ASPEN

 

Registered

 

RN: 2,455,675

 

05/29/2001

ASPEN & Design

 

Registered

 

RN: 4,461,343

 

1/7/2014

BEST BUSINESS ELECTRONIC SOLUTION TECHNOLOGIES (stylized)

 

Registered

 

RN: 3,611,013

 

4/28/2009

BRIGADE (Multistar stylization)

 

Registered

 

RN: 3,845,600

 

9/7/2010

BRIGADE (Multistar stylization)

 

Registered

 

RN: 3,928,403

 

3/8/2011

 

--------------------------------------------------------------------------------


 

BRIGADE (star stylization)

 

Registered

 

RN: 3,865,925

 

10/19/2010

BRIGHTON

 

Registered

 

RN: 3,086,948

 

5/2/2006

BRIGHTON MANOR

 

Registered

 

RN: 4,129,736

 

4/17/2012

BRIGHTON MANOR & Design

 

Registered

 

RN: 4,535,779

 

5/27/2014

CHAMPION

 

Registered

 

RN: 2,995,438

 

09/13/2005

CHAMPION WINDOW COVERINGS & Design

 

Registered

 

RN: 3,535,469

 

11/18/2008

CLEARCAN

 

Registered

 

RN: 2,887,975

 

9/21/2004

COREPRO

 

Registered

 

RN: 2,426,425

 

2/6/2001

COTTON BAY

 

Registered

 

RN: 3,627,904

 

5/26/2009

COTTON BAY

 

Registered

 

RN: 3,679,770

 

9/8/2009

CREATIVE TOUCH INTERIORS

 

Registered

 

RN: 4,406,141

 

9/24/2013

CROWN BOLT

 

Registered

 

RN: 1,644,947

 

5/21/1991

DUROGUARD

 

Registered

 

RN: 4,140,616

 

5/15/2012

FIDO HOUSE & Design

 

Registered

 

RN: 2,736,417

 

7/15/2003

GREENBLOGIC

 

Registered

 

RN: 4,155,442

 

6/5/2012

GRIDADVANCE

 

Registered

 

RN: 4,538,054

 

5/27/2014

HD SUPPLY

 

Registered

 

RN: 3,559,162

 

1/6/2009

HD SUPPLY (logo)

 

Registered

 

RN: 3,454,324

 

6/24/2008

HD SUPPLY (logo)

 

Registered

 

RN: 3,550,632

 

12/23/2008

HD SUPPLY HARDWARE SOLUTIONS(1)

 

Registered

 

RN: 114-257

 

3/4/2014

HD SUPPLY FIRE PROTECTION (stylized)

 

Registered

 

RN: 3,671,809

 

8/25/2009

HD SUPPLY WATERWORKS (stylized)

 

Registered

 

RN: 3,468,515

 

7/15/2008

HOUSE-MATES HARDWARE

 

Registered

 

RN: 2,286,367

 

10/12/1999

I (stylized)

 

Registered

 

RN: 3,679,438

 

9/8/2009

IDEALLYGREEN

 

Registered

 

RN: 3,523,340

 

10/28/2008

LOCAL SERVICE NATIONWIDE

 

Registered

 

RN: 3,665,886

 

8/11/2009

MAINTENANCE WAREHOUSE

 

Pending

ITU

 

SN: 86/303,044

 

6/6/2014

MAINTENANCE WAREHOUSE

 

Pending

 

SN: 86/424,236

 

10/15/2014

PANEL-PRO TILT-UP ESTIMATING SOFTWARE & Design

 

Registered

 

RN: 2,901,054

 

11/9/2004

PERFECT SEAL

 

Registered

 

RN: 4,001,186

 

7/26/2011

POWERSCOPE

 

Registered

 

RN: 3,461,922

 

7/8/2008

PROUDLY DRIVEN BY A VETERAN

 

Pending

 

SN: 86/320,061

 

6/25/2014

PROVALUE

 

Registered

 

RN: 2,863,412

 

7/13/2004

RELIA+

 

Pending

ITU

 

SN: 86/436,537

 

10/28/2014

 

--------------------------------------------------------------------------------

(1)  This trademark is registered in the State of Alabama.

 

--------------------------------------------------------------------------------


 

RELIA+

 

Pending

ITU

 

SN: 86/436,545

 

10/28/2014

RELIA+

 

Pending

ITU

 

SN: 86/436,549

 

10/28/2014

RELIACARE

 

Registered

 

RN: 4,492,443

 

3/4/2014

SEASONS

 

Pending

ITU

 

SN: 86/373,220

 

8/21/2014

SEASONS

 

Pending

ITU

 

SN: 86/373,226

 

8/21/2014

SEASONS

 

Pending

ITU

 

SN: 86/435,093

 

10/27/2014

SEASONS

 

Pending

ITU

 

SN: 86/435,138

 

10/27/2014

SEASONS (stylized)

 

Registered

 

RN: 3,835,518

 

8/17/2010

SEASONS GOLD (stylized)

 

Registered

 

RN: 3,850,430

 

9/21/2010

SHIELD SECURITY

 

Registered

 

RN: 2,949,257

 

5/10/2005

SPEEDBUILD

 

Allowed

 

SN: 86/160,304

 

1/8/2014

SPEEDBUILD

 

Allowed

 

SN: 86/160,701

 

1/8/2014

TOTAL CHOICE ADVANTAGE PROGRAM

 

Registered

 

RN: 3,911,575

 

1/25/2011

TRUESTOCK

 

Pending

ITU

 

SN: 86/373,181

 

8/21/2014

TRUESTOCK

 

Pending

ITU

 

SN: 86/373,202

 

8/21/2014

TRU PERSPECTIVE

 

Pending

ITU

 

SN: 86/309,319

 

6/13/2014

USA BLUEBOOK and Design

 

Registered

 

RN: 2,266,004

 

8/3/1999

USABLUEBOOK

 

Registered

 

RN: 2,236,393

 

4/6/1999

UTILITY SUPPLY OF AMERICA

 

Registered

 

RN: 2,252,348

 

6/15/1999

VISTRA

 

Registered

 

RN: 3,895,271

 

12/21/2010

VISTRA & Design

 

Registered

 

RN: 4,392,346

 

8/27/2013

WE BUILD YOUR CITY AND KEEP IT RUNNING

 

Registered

 

RN: 4,374,791

 

7/30/2013

WE GOT IT YOU GET IT AND YOU’RE GONE

 

Registered

 

RN: 3,632,249

 

6/2/2009

HOME IMPROVEMENT PRODUCTS DIRECT and Design

 

Registered

 

RN: 3,478,426

 

7/29/2008

 

HSI IP, Inc.

TRADEMARK

 

Status

 

Ser. No./Reg. No.

 

App. Date/Reg.
Date

BAJA

 

Registered

 

RN: 2,243,286

 

5/4/1999

ELASCO

 

Registered

 

RN: 1,818,239

 

1/25/1994

ELASCO (stylized)

 

Registered

 

RN: 1,843,279

 

7/5/1994

HUGHES

 

Registered

 

RN: 2,288,983

 

10/26/1999

 

--------------------------------------------------------------------------------


 

MINALOY

 

Registered

 

RN: 1,033,014

 

2/10/1976

MINE TUFF

 

Registered

 

RN: 1,381,417

 

2/4/1986

RIO

 

Registered

 

RN: 1,929,737

 

10/24/1995

THE SOURCE

 

Registered

 

RN: 2,360,623

 

06/20/2000

 

HD Supply Support Services, Inc.

TRADEMARK

 

Status

 

Ser. No./Reg. No.

 

App. Date/Reg.
Date

HD SUPPLY SUPPORT SERVICES, INC.

 

Registered

 

RN: 3,835,928

 

8/17/2010

 

ProValue, LLC

TRADEMARK

 

Status

 

Ser. No./Reg. No.

 

App. Date/Reg.
Date

PROVALUE

 

Registered

 

RN: 3,545,345

 

12/9/2008

 

White Cap Construction Supply, Inc.

TRADEMARK

 

Status

 

Ser. No./Reg. No.

 

App. Date/Reg.
Date

BLACK MARLIN

 

Registered

 

RN: 3,299,068

 

9/25/2007

CONTRACTOR TRADER

 

Registered

 

RN: 2,997,227

 

9/20/2005

PANEL-PRO

 

Registered

 

RN: 2,966,934

 

7/12/2005

WC and Design

 

Registered

 

RN: 2,385,183

 

9/12/2000

WHITE CAP

 

Registered

 

RN: 3,048,812

 

1/24/2006

WHITE CAP (Stylized)

 

Registered

 

RN: 3,026,834

 

12/13/2005

WHITE CAP (stylized)

 

Registered

 

RN: 1,478,065

 

2/23/1988

WHITE CAP CONSTUCTION SUPPLY

 

Registered

 

RN: 2,927,946

 

2/22/2005

 

--------------------------------------------------------------------------------


 

Schedule  6

 

CONTRACTS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7

 

Mortgage Property

 

 

 

Address

 

City

 

State

1.

 

3209 Highway 161

 

North Little Rock

 

AR

2.

 

2140 W. Williams Dr.

 

Phoenix

 

AZ

3.

 

10641 Scripps Summit Ct.

 

San Diego

 

CA

4.

 

200 Jennings St.

 

San Francisco

 

CA

5.

 

3301 Lewiston St.

 

Aurora

 

CO

6.

 

3881 Old Winter Garden Rd., Ste. C, D/

590 Ferguson Dr./

594 Ferguson Dr./

600 Ferguson Dr.

 

Orlando

 

FL

7.

 

511 W. Pine St./

510 W. Central Blvd.

 

Orlando

 

FL

8.

 

508 W. Central Blvd.

 

Orlando

 

FL

9.

 

780 Windsor St. SW

 

Atlanta

 

GA

10.

 

787 Windsor St. SW

 

Atlanta

 

GA

11.

 

1940 W. Oak Circle

 

Marietta

 

GA

12.

 

13345 Lakefront Dr.

 

Earth City

 

MO

13.

 

1805 Borman Circle Dr., PO Box 28446

 

Saint Louis

 

MO

14.

 

9151 SE McBrod Ave.

 

Milwaukie

 

OR

15.

 

1100 Technology Park Dr.

 

Glen Allen

 

VA

 

--------------------------------------------------------------------------------

 

Annex 1 to

Collateral Agreement

 

ACKNOWLEDGEMENT AND CONSENT(1)

 

The undersigned hereby acknowledges receipt of a copy of the Collateral
Agreement, dated as of December 4, 2014 (the “Agreement”), made by the Granting
Parties thereto for the benefit of Wilmington Trust, National Association, as
Note Collateral Agent.  The undersigned agrees for the benefit of the Secured
Parties as follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Equity Issuer (as defined in the Agreement) and will comply with such terms
insofar as such terms are applicable to the undersigned as an Equity Issuer.

 

The undersigned will notify the Note Collateral Agent promptly in writing of the
occurrence of any of the events described in subsection 5.3.1 of the Agreement.

 

The terms of subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to subsection 6.3(c) or 6.7 of the Agreement.

 

 

 

[NAME OF EQUITY ISSUER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

Fax:

 

--------------------------------------------------------------------------------

(1)                                 This consent is necessary only with respect
to any Equity Issuer which is not also a Granting Party.

 

Annex 1-1

--------------------------------------------------------------------------------


 

Annex 2 to

Collateral Agreement

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of                        ,         , made by
                                                          , a
                                    corporation (the “Additional Grantor”), in
favor of WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, the “Note Collateral Agent”) for the Secured Parties (as defined in
the Collateral Agreement referred to below).  All capitalized terms not defined
herein shall have the meaning ascribed to them in the Collateral Agreement
referred to below.

 

W I T N E S S E T H :

 

WHEREAS, HD Supply, Inc., a Delaware corporation (“the “Company”), the
Subsidiary Guarantors from time to time party thereto, and Wilmington Trust,
National Association, as indenture trustee (in such capacity, and together with
any successors and assigns in such capacity, the “Trustee”) on behalf of the
Holders (as defined in the Indenture) and as Note Collateral Agent, are parties
to an Indenture, dated as of December 4, 2014 (as amended by that First
Supplemental Indenture, dated as of December 4, 2014, and as the same may be
further amended, amended and restated, waived, supplemented or otherwise,
modified from time to time, the “Indenture”);

 

WHEREAS, in connection with the Indenture, the Company and certain of its
Subsidiaries are, or are to become, parties to the Collateral Agreement, dated
as of December 4, 2014 (as amended, supplemented, waived or otherwise modified
from time to time, the “Collateral Agreement”), in favor of the Note Collateral
Agent, for the benefit of the Secured Parties;

 

WHEREAS, the Additional Grantor is a member of an affiliated group of companies
that includes the Company and each other Grantor;

 

WHEREAS, the Indenture requires the Additional Grantor to become a party to the
Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Collateral Agreement.  By executing and
delivering this Assumption Agreement, the Additional Grantor, as provided in
subsection 9.15 of the Collateral Agreement, hereby becomes a party to the
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a [Grantor and Pledgor] [Grantor]
[Pledgor](2) and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a [Grantor and Pledgor]
[Grantor] [Pledgor](3) thereunder.  The information set forth in Annex 1-A
hereto is hereby added to the information

 

--------------------------------------------------------------------------------

(2)                                 Indicate the capacities in which the
Additional Granting Party is becoming a Grantor.

 

(3)                                 Indicate the capacities in which the
Additional Granting Party is becoming a Grantor.

 

Annex 2-1

--------------------------------------------------------------------------------


 

set forth in Schedules                                to the Collateral
Agreement, and such Schedules are hereby amended and modified to include such
information.  The Additional Grantor hereby represents and warrants that each of
the representations and warranties of such Additional Grantor, in its capacities
as a [Grantor and Pledgor] [Grantor] [Pledgor],(4) contained in Section 4 of the
Collateral Agreement is true and correct in all material respects on and as the
date hereof (after giving effect to this Assumption Agreement) as if made on and
as of such date.  Each Additional Granting Party hereby grants, as and to the
same extent as provided in the Collateral Agreement, to the Note Collateral
Agent, for the benefit of the Secured Parties, a continuing security interest in
the [Collateral (as such term is defined in subsection 3.1 of the Collateral
Agreement) of such Additional Granting Party] [and] [the Pledged Collateral (as
such term is defined in the Collateral Agreement) of such Additional Granting
Party, except as provided in subsection 3.3 of the Collateral Agreement].

 

2.                                      GOVERNING LAW.  THIS ASSUMPTION
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------

(4)                                 Indicate the capacities in which the
Additional Granting Party is becoming a Grantor.

 

Annex 2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Note Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Annex 2-3

--------------------------------------------------------------------------------


 

Annex 1-A to

Assumption Agreement

 

Supplement to
Collateral Agreement
Schedule 1

 

Supplement to
Collateral Agreement
Schedule 2

 

Supplement to
Collateral Agreement
Schedule 3

 

Supplement to
Collateral Agreement
Schedule 4

 

Supplement to
Collateral Agreement
Schedule 5

 

Supplement to
Collateral Agreement
Schedule 6

 

 

Annex 1-A-1 to Annex 2

 

--------------------------------------------------------------------------------


 

Annex 3 to

Collateral Agreement

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of                          ,        , made by
                      , a                    corporation (the “Additional
Pledgor”), in favor of WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral
agent (in such capacity, the “Note Collateral Agent”) for the Secured Parties
(as defined in the Collateral Agreement referred to below).  All capitalized
terms not defined herein shall have the meaning ascribed to them in the
Collateral Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS, HD Supply, Inc., a Delaware corporation (“the “Company”), the
Subsidiary Guarantors from time to time party thereto, and Wilmington Trust,
National Association, as indenture trustee (in such capacity, and together with
any successors and assigns in such capacity, the “Trustee”) on behalf of the
Holders (as defined in the Indenture) and as Note Collateral Agent, are parties
to an Indenture, dated as of December 4, 2014 (as amended by that First
Supplemental Indenture, dated as of December 4, 2014, and as the same may be
further amended, amended and restated, waived, supplemented or otherwise,
modified from time to time, the “Indenture”);

 

WHEREAS, in connection with the Indenture, the Company and certain of its
Subsidiaries are, or are to become, parties to the Collateral Agreement, dated
as of December 4, 2014 (as amended, supplemented, waived or otherwise modified
from time to time, the “Collateral Agreement”), in favor of the Note Collateral
Agent, for the benefit of the Secured Parties;

 

WHEREAS, the Indenture requires the Additional Pledgor to become a Pledgor under
the Collateral Agreement with respect to Capital Stock of certain new
Subsidiaries of the Additional Pledgor; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Collateral Agreement.  By executing and
delivering this Supplemental Agreement, the Additional Pledgor, as provided in
subsection 9.15 of the Collateral Agreement, hereby becomes a Pledgor under the
Collateral Agreement with respect to the shares of Capital Stock of the
Subsidiary of the Additional Pledgor listed in Annex 1-A hereto, as a Grantor
thereunder.  The information set forth in Annex 1-A hereto is hereby added to
the information set forth in Schedule 2 to the Collateral Agreement, and such
Schedule 2 is hereby amended and modified to include such information.

 

2.                                      GOVERNING LAW.  THIS SUPPLEMENTAL
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

Annex 3-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Note Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Annex 3-2

--------------------------------------------------------------------------------


 

Annex 1-A to

Supplemental Agreement

 

Supplement to
Collateral Agreement
Schedule 2

 

Pledged Stock

 

Pledgor

 

Equity Issuer

 

Description of Pledged Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex 1-A-1 to Annex 3

 

--------------------------------------------------------------------------------


 

Annex 4 to

Collateral Agreement

 

[Form of]

NON-INDENTURE SECURED PARTY DESIGNATION

 

[Name of New Non-Indenture Secured Party]

[Address of New Non-Indenture Secured Party]

 

[Date]

 

 

HD Supply, Inc. (the “Company”) hereby designates [       ] as a [Note Bank
Products Provider][Note Hedging Provider] [Management Credit Provider] (the “New
Non-Indenture Secured Party”) under the Collateral Agreement dated as of
December 4, 2014 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Collateral Agreement” (terms used without
definition herein have the meanings assigned to such term by the Collateral
Agreement)) among the Company and certain of its Subsidiaries and Wilmington
Trust, National Association, as Note Collateral Agent (the “Note Collateral
Agent”).

 

In consideration of the foregoing, the New Non-Indenture Secured Party hereby:

 

(i)                       acknowledges that it has received a copy of the
Collateral Agreement; and

 

(ii)                    acknowledges that it is a Non-Indenture Secured Party
under the Collateral Agreement, and agrees to the provisions of Section 8 of the
Collateral Agreement.

 

The Company hereby confirms to the Note Collateral Agent that the obligations of
the Company or the applicable Grantor under the [Bank Products
Agreement][Hedging Agreement][Management Guarantee] with the New Non-Indenture
Secured Party are permitted to be incurred by the Company or such Grantor under
the Indenture.

 

THIS NON-INDENTURE SECURED PARTY DESIGNATION AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

Annex 4-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Non-Indenture Secured Party
Designation to be duly executed by its authorized officer as of the        day
                             , of 20   .

 

 

HD SUPPLY, INC.,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF NEW NON-INDENTURE SECURED PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged and Agreed

 

[                                         ],

 

as Note Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Annex 4-2

--------------------------------------------------------------------------------

 

Annex 5 to

Collateral Agreement

 

(5)This instrument was prepared in consultation with
counsel in the state in which the Premises is
located by the attorney named below and after
recording, please return to:

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attention: Athy A. O’Keeffe, Esq.

 

 

STATE OF

 

 

 

 

 

 

 

 

COUNTY OF

 

 

 

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT

OF LEASES AND RENTS AND FIXTURE FILING (FIRST LIEN)

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (FIRST LIEN) (the “Mortgage”) is made and entered into as of the      
day of [                      ], by [                  ], a
[                  ], with an address as of the date hereof at
[                  ], Attention: [                  ] (the “Mortgagor”), for the
benefit of Wilmington Trust, National Association, in its capacity as Note
Collateral Agent for the Secured Parties, with an address as of the date hereof
at [                  ], Attention: [                  ] (in such capacity, the
“Mortgagee”).

 

RECITALS:

 

WHEREAS, pursuant to that certain Indenture, dated as of December 4, 2014, by
and among [HD Supply, Inc., a Delaware corporation (the “Company”)/the
Mortgagor], as the issuer, certain subsidiaries and affiliates of [the
Company/Mortgagor], as Subsidiary Guarantors (as defined in the Indenture),
Wilmington Trust, National Association, as indenture trustee (in such capacity,
and together with any successors and assigns in such capacity, the “Trustee”) on
behalf of the Holders (as defined in the Indenture), and the Mortgagee (as
supplemented by the First Supplemental Indenture, dated as of December 4, 2014,
and as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Indenture”), [the Company/Mortgagor] has issued
its 5.25% Senior Secured First Priority Notes due 2021 in an aggregate principal
amount of $1,250,000,000 (the “Initial Notes”) (and may in the future issue
Additional Notes (as defined therein) or Exchange Notes (as defined therein, and
together with the Initial Notes and the Additional Notes, collectively, the
“First Lien Notes”)), upon such terms and conditions as set forth therein;

 

--------------------------------------------------------------------------------

(5)                                 Local counsel to advise as to any recording
requirements for the cover page, including need for recording tax notification
or a separate tax affidavit.

 

Annex 5-1

--------------------------------------------------------------------------------


 

WHEREAS, the Mortgagor is the owner of the fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference;

 

WHEREAS, the Indenture and/or the Collateral Agreement contemplates that the
Mortgagor shall execute and deliver to the Mortgagee this Mortgage;

 

WHEREAS, concurrently with the entering into of the Indenture, [the
Company/Mortgagor] and certain subsidiaries and affiliates thereof have entered
into that certain Collateral Agreement, dated as of December 4, 2014, in favor
of the Mortgagee (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Collateral Agreement”);

 

WHEREAS, [the Company/Mortgagor] has entered into that certain Credit Agreement,
dated as of April 12, 2012, among [the Company/Mortgagor], Bank of America,
N.A., as administrative agent and collateral agent (the “Term Agent”), the
Lenders from time to time party thereto, and the other financial institutions
party thereto (as amended by Amendment No. 1 to Credit Agreement, dated as of
February 15, 2013, and Amendment No. 2 to Credit Agreement, dated as of
February 6, 2014, and as the same may be further amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), and all
monetary obligations of the Mortgagor under the Credit Agreement and the other
Loan Documents (as defined in the Credit Agreement) are secured by, among other
things, that certain Mortgage, Security Agreement, Assignment of Leases and
Rents and Fixture Filing (First Lien) executed by the Mortgagor for the benefit
of the Term Agent (the “Term Mortgage”);

 

WHEREAS, the [Company/Mortgagor] has entered into that certain Indenture, dated
as of April 12, 2012 (as amended and supplemented pursuant to the First
Supplemental Indenture, dated as of April 12, 2012, the Second Supplemental
Indenture, dated as of July 27, 2012, and the Third Supplemental Indenture,
dated as of February 6, 2014, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Second Lien Notes
Indenture”), with the subsidiaries of the [Company/Mortgagor] party thereto as
Subsidiary Guarantors (as defined in the Second Lien Notes Indenture), and
Wilmington Trust, National Association, as trustee and note collateral agent (in
such capacity, the “Second Lien Note Agent”), pursuant to which the
[Company/Mortgagor] has issued its 11% Senior Secured Second Priority Notes due
2020, and all monetary obligations of the Mortgagor under the Second Lien Notes
Indenture and the other Note Documents (as defined in the Collateral Agreement
(as defined in the Second Lien Notes Indenture)) are secured by, among other
things, that certain Mortgage, Security Agreement, Assignment of Leases and
Rents and Fixture Filing (Second Lien) executed by the Mortgagor for the benefit
of the Second Lien Note Agent;

 

WHEREAS, [the Company/Mortgagor] has entered into that certain ABL Credit
Agreement, dated as of April 12, 2012, with General Electric Capital
Corporation, as administrative agent and collateral agent (the “ABL Agent”), the
other financial institutions party thereto and the lenders named therein (as
amended by Amendment No. 1 to Credit Agreement, dated as of June 28, 2013, and
as the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “ABL Credit Agreement”), and all monetary obligations of
the Mortgagor under the ABL Credit Agreement and the other Loan Documents (as
defined in the ABL Credit Agreement) are secured by, among other things, that
certain Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture
Filing executed by the Mortgagor for the benefit of the ABL Agent;

 

WHEREAS, in connection with the execution and delivery of the Indenture, the
Credit Agreement, the Second Lien Notes Indenture and the ABL Credit Agreement,
(i) the Mortgagee, the Term Agent, the Second Lien Note Agent and the ABL Agent
have agreed to the subordination, intercreditor and other provisions set forth
in the Base Intercreditor Agreement and (ii) the Mortgagee, the

 

Annex 5-2

--------------------------------------------------------------------------------


 

Term Agent and the Second Lien Note Agent have agreed to the subordination,
intercreditor and other provisions set forth in the Cash Flow Intercreditor
Agreement; and

 

WHEREAS, this Mortgage is given by the Mortgagor in favor of the Mortgagee for
its benefit and the benefit of the other Secured Parties to secure the payment
and performance of all of the Obligations (as defined in the Collateral
Agreement) of Mortgagor under the Collateral Agreement (such Obligations being
hereinafter referred to as the “Obligations”).

 

W I T N E S S E T H:

 

The Mortgagor, in consideration of the indebtedness herein recited and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, has irrevocably granted, released, sold, remised, bargained,
assigned, pledged, warranted, mortgaged, transferred and conveyed, and does
hereby grant, release, sell, remise, bargain, assign, pledge, warrant, mortgage,
transfer and convey to the Mortgagee and the Mortgagee’s successors and assigns,
a continuing security interest in and to, and lien upon, all of the Mortgagor’s
right, title and interest in and to the following described land, real property
interests, buildings, improvements and fixtures:

 

(a)                                 All that tract or parcel of land and other
real property interests in                    County,                   , as
more particularly described in Exhibit A attached hereto and made a part hereof,
together with any greater or additional estate therein as hereafter may be
acquired by Mortgagor (the “Land”), and all of the Mortgagor’s right, title and
interest in and to rights appurtenant thereto, including easement rights;

 

(b)                                 All buildings and improvements of every kind
and description now or hereafter  situated, erected or placed on the Land (the
“Improvements”) and all materials, equipment and apparatus and fixtures now or
hereafter owned by the Mortgagor and attached to or installed in and used in
connection with the aforesaid Land and Improvements (collectively, the
“Fixtures”) (hereinafter, the Land, the Improvements and the Fixtures may be
collectively referred to as the “Premises.”  As used in the Mortgage, the term
“Premises” shall mean all or, where the context permits or requires, any portion
of the above or any interest therein.); and

 

(c)                                  Subject to the terms of any applicable
Intercreditor Agreement (as defined in the Collateral Agreement), any and all
cash proceeds and noncash proceeds from the conversion, voluntary or
involuntary, of any of the Premises or any portion thereof into cash or
liquidated claims, including (i) proceeds of any insurance, indemnity, warranty,
guaranty or claim payable to the Mortgagee or to the Mortgagor from time to time
with respect to any of the Premises, (ii) payments (in any form whatsoever) made
or due and payable to the Mortgagor in connection with any condemnation, seizure
or similar proceeding and (iii) other amounts from time to time paid or payable
under or in connection with any of the Premises, including, without limitation,
refunds of real estate taxes and assessments, including interest thereon, but in
each case under this clause (c) excluding Excluded Assets (as defined in the
Collateral Agreement) (collectively, the “Proceeds”).

 

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, subject to Permitted Liens, to
the Mortgagee and the Mortgagee’s successors and assigns to secure the
Obligations; provided that, should (i) the First Lien Notes be paid in full and
all other Obligations that are then due and owing be paid, or (ii) conditions
set forth in the Indenture for the release of this Mortgage be fully satisfied,
the lien and security interest of this Mortgage shall cease, terminate and be
void and the Mortgagee or its successor or assign shall at the Mortgagor’s

 

Annex 5-3

--------------------------------------------------------------------------------


 

expense promptly cause a release of this Mortgage to be executed for filing in
the appropriate office; and until such obligations are fully satisfied, it shall
remain in full force and virtue.

 

And, as additional security for the Obligations, subject to the Collateral
Agreement, the Mortgagor hereby unconditionally assigns to the Mortgagee all the
security deposits, rents, issues, profits and revenues of the Premises from time
to time accruing (the “Rents and Profits”), which assignment constitutes a
present, absolute and unconditional assignment and not an assignment for
additional security only, reserving only the right to the Mortgagor to collect
and apply the same as the Mortgagor chooses as long as no Event of Default has
occurred and is continuing.

 

As additional collateral and further security for the Obligations, subject to
the Collateral Agreement, the Mortgagor does hereby assign to the Mortgagee and
grants to the Mortgagee a security interest in all of the right, title and the
interest of the Mortgagor in and to any and all real property leases and rental
agreements (collectively, the “Leases”) with respect to the Premises or any part
thereof, and the Mortgagor agrees to execute and deliver to the Mortgagee such
additional instruments, in form and substance reasonably satisfactory to the
Mortgagee, as may hereafter be requested by the Mortgagee to evidence and
confirm said assignment; provided, however, that acceptance of any such
assignment shall not be construed to impose upon the Mortgagee any obligation
with respect thereto.

 

The Mortgagor covenants, represents and agrees as follows:

 

ARTICLE I

 

Obligations Secured

 

1.1                               Obligations.  This Mortgage is given to secure
the payment and performance by the Mortgagor of the Obligations.  [The maximum
amount of the obligations secured hereby will not exceed $                  ,
plus, to the extent permitted by applicable law, collection costs, sums advanced
for the payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the lien hereof, expenses incurred by the Mortgagee by reason of any default
by the Mortgagor under the terms hereof, together with interest thereon, all of
which amount shall be secured hereby.](6)

 

1.2                               Future Advances.  This Mortgage is given to
secure the Obligations and the repayment of the aforesaid obligations
(including, without limitation, the Obligations with respect to any Additional
Notes or Exchange Notes, any renewals or extensions or modifications thereof
upon the same or different terms or at the same or different rate of interest,
and all renewals, modifications, replacements and extensions thereof).  The lien
of such future obligations shall relate back to the date of this Mortgage.

 

1.3                               No Release.  Nothing set forth in this
Mortgage shall impose any obligation on the Mortgagee or any other Secured Party
to perform or observe any such term, covenant, condition or agreement on the
Mortgagor’s part to be so performed or observed or shall impose any liability on
the Mortgagee or any other Secured Party for any act or omission on the part of
the Mortgagor relating thereto or for any breach of any representation or
warranty on the part of the Mortgagor contained in this Mortgage or any other
Note Document (as defined in the Collateral Agreement), or under or in respect
of the Premises or made in connection herewith or therewith.

--------------------------------------------------------------------------------

(6)                                 To be included in states that impose
mortgage recording tax and subject to applicable laws.

 

Annex 5-4

--------------------------------------------------------------------------------


 

ARTICLE II

 

Mortgagor’s Covenants, Representations and Agreements

 

2.1                               Reimbursement.  The Mortgagor agrees to
reimburse the Mortgagee for its costs and expenses related to the Mortgage and
indemnify the Mortgagee for any losses related hereto each in accordance with
and to the extent provided in Section 1510 of the Indenture.

 

2.2                               Further Actions; Additional Documents.  The
Mortgagor agrees to take any and all actions reasonably required to create and
maintain the Lien of the Mortgage as against the Premises, and to protect and
preserve the validity thereof, in each case in accordance with and to the extent
provided in Section 1501 of the Indenture and shall permit the Mortgagee or the
Trustee, as applicable, to do the same in accordance with and to the extent
provided in Section 1504 of the Indenture.

 

2.3                               Restrictions on Sale or Encumbrance.  The
Mortgagor shall only make Asset Dispositions relating to the Premises in
accordance with the Indenture.

 

2.4                               Insurance.  The Mortgagor shall maintain
insurance for the Premises as set forth in subsection 5.2.2 of the Collateral
Agreement to the extent applicable.

 

2.5                               Releases and Waivers.  The Mortgagor agrees
that no release by the Mortgagee of any portion of the Premises, the Rents and
Profits or the Leases, no subordination of lien, no forbearance on the part of
the Mortgagee to collect on any First Lien Notes, or any part thereof, no waiver
of any right granted or remedy available to the Mortgagee and no action taken or
not taken by the Mortgagee shall, except to the extent expressly released, in
any way have the effect of releasing the Mortgagor from full responsibility to
the Mortgagee for the complete discharge of each and every of the Mortgagor’s
obligations hereunder.

 

2.6                               Security Agreement.

 

(a)                                 This Mortgage is hereby made and declared to
be a security agreement encumbering the Fixtures, and Mortgagor grants to the
Mortgagee a security interest in the Fixtures.  The Mortgagor grants to the
Mortgagee all of the rights and remedies of a secured party under the laws of
the state in which the Premises are located.  A financing statement or
statements reciting this Mortgage to be a security agreement with respect to the
Fixtures may be appropriately filed by the Mortgagee.

 

(b)                                 The Mortgagor warrants that, as of the date
hereof, the name and address of the “Debtor” (which is the Mortgagor) are as set
forth in the preamble of this Mortgage and a statement indicating the types, or
describing the items, of collateral is set forth hereinabove.  Mortgagor
warrants that Mortgagor’s exact legal name is correctly set forth in the
preamble of this Mortgage.

 

(c)                                  This Mortgage will be filed in the real
property records.

 

(d)                                 The Mortgagor is a [                      ]
organized under the laws of the State of [                      ] and the
Mortgagor’s organizational identification number is
[                                ].

 

Annex 5-5

--------------------------------------------------------------------------------


 

ARTICLE III

 

Events of Default

 

An Event of Default shall exist and be continuing under the terms of this
Mortgage upon the existence and during the continuance of an Event of Default
under the terms of the Indenture.

 

ARTICLE IV

 

Foreclosure

 

4.1                               Acceleration of Obligations; Foreclosure. 
Upon the occurrence and during the continuance of an Event of Default, the
entire balance of the First Lien Notes and any other obligations due under the
Note Documents (as defined in the Collateral Agreement), including all accrued
interest, shall become due and payable to the extent such amounts become due and
payable under the Indenture.  Provided an Event of Default has occurred and is
continuing, upon failure to pay the First Lien Notes or reimburse any other
amounts due under the Note Documents (as defined in the Collateral Agreement) in
full at any stated or accelerated maturity and in addition to all other remedies
available to the Mortgagee at law or in equity, the Mortgagee may foreclose the
lien of this Mortgage by judicial or non-judicial proceeding in a manner
permitted by applicable law.  The Mortgagor hereby waives, to the fullest extent
permitted by law, any statutory right of redemption in connection with such
foreclosure proceeding.

 

4.2                               Proceeds of Sale. The proceeds of any
foreclosure sale of the Premises, or any part thereof, will be distributed and
applied in accordance with the terms and conditions of the Intercreditor
Agreements (subject to any applicable provisions of applicable law).  As between
the Indenture Secured Parties (as defined in the Collateral Agreement) and the
Non-Indenture Secured Parties (as defined in the Collateral Agreement), such
proceeds will be distributed and applied in accordance with the terms and
conditions of subsection 6.5 of the Collateral Agreement (subject to any
applicable provisions of applicable law).

 

ARTICLE V

 

Additional Rights and Remedies of the Mortgagee

 

5.1                               Rights Upon an Event of Default.  Upon the
occurrence and during the continuance of an Event of Default, the Mortgagee,
immediately and without additional notice and without liability therefor to the
Mortgagor, except for gross negligence, willful misconduct, bad faith or
unlawful conduct, may do or cause to be done any or all of the following to the
extent permitted by applicable law, and subject to the terms of the
Intercreditor Agreements: (a) enter the Premises and take exclusive possession
thereof; (b) invoke any legal remedies to dispossess the Mortgagor if the
Mortgagor remains in possession of the Premises without the Mortgagee’s prior
written consent; (c) hold, lease, develop, manage, operate or otherwise use the
Premises upon such terms and conditions as the Mortgagee may deem reasonable
under the circumstances (making such repairs, alterations, additions and
improvements and taking other actions, from time to time, as the Mortgagee deems
necessary or desirable), and apply all rents and other amounts collected by the
Mortgagee in connection therewith in accordance with the provisions hereof;
(d) institute proceedings for the complete foreclosure of the Mortgage, either
by judicial action or by power of sale, in which case the Premises may be sold
for cash or credit in one or more parcels; and (e) exercise all other rights,
remedies and recourses granted under the Indenture, the other Note Documents (as
defined in the Collateral Agreement) or otherwise available at law or in
equity.  At any foreclosure sale by virtue of any judicial proceedings, power of
sale, or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, the Mortgagor shall be completely and
irrevocably divested of all of its right, title, interest, claim, equity, equity
of redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against the Mortgagor, and against all

 

Annex 5-6

--------------------------------------------------------------------------------


 

other Persons claiming or to claim the property sold or any part thereof, by,
through or under the Mortgagor.  The Mortgagee or any of the Secured Parties may
be a purchaser at such sale and if Mortgagee is the highest bidder, Mortgagee
shall credit the portion of the purchase price that would be distributed to
Mortgagee against the indebtedness in lieu of paying cash. In the event this
Mortgage is foreclosed by judicial action, appraisement of the Premises is
waived to the extent permitted by applicable law.  With respect to any notices
required or permitted under any applicable uniform commercial code to the extent
applicable, the Mortgagor agrees that 10 days’ prior written notice shall be
deemed commercially reasonable.

 

5.2                               Appointment of Receiver.  Upon the occurrence
and during the continuance of an Event of Default, subject to the terms of the
Intercreditor Agreements, the Mortgagee shall be entitled, without additional
notice and without regard to the adequacy of any security for the Obligations
secured hereby, whether the same shall then be occupied as a homestead or not,
or the solvency of any party bound for its payment, to make application for the
appointment of a receiver to take possession of and to operate the Premises, and
to collect the rents, issues, profits, and income thereof, all expenses of which
shall be added to the Obligations and secured hereby.  The receiver shall have
all the rights and powers provided for under the laws of the state in which the
Premises are located, including without limitation, the power to execute leases,
and the power to collect the rents, sales proceeds, issues, profits and proceeds
of the Premises during the pendency of such foreclosure suit, as well as during
any further times when the Mortgagor, its successors or assigns, except for the
intervention of such receiver, would be entitled to collect such rents, sales
proceeds, issues, proceeds and profits, and all other powers which may be
necessary or are usual in such cases for the protection, possession, control,
management and operation of the Premises during the whole of said period. 
Receiver’s fees, reasonable attorneys’ fees and costs incurred in connection
with the appointment of a receiver pursuant to this Section 5.2 shall be secured
by this Mortgage.  Notwithstanding the appointment of any receiver, trustee or
other custodian, subject to the Intercreditor Agreements, the Mortgagee shall be
entitled to retain possession and control of any cash or other instruments at
the time held by or payable or deliverable under the terms of the Mortgage to
the Mortgagee to the fullest extent permitted by law.

 

5.3                               Waivers.  No waiver of a prior Event of
Default shall operate to waive any subsequent Event(s) of Default.  All remedies
provided in this Mortgage, the First Lien Notes, the Indenture or any of the
other Note Documents (as defined in the Collateral Agreement) are cumulative and
may, at the election of the Mortgagee, be exercised alternatively, successively,
or in any manner and are in addition to any other rights provided by law.

 

5.4                               Delivery of Possession After Foreclosure.  In
the event there is a foreclosure sale hereunder and at the time of such sale,
the Mortgagor or the Mortgagor’s successors or assigns are occupying or using
the Premises, or any part thereof, each and all immediately shall become the
tenant of the purchaser at such sale, which tenancy shall be a tenancy from day
to day, terminable at the will of either landlord or tenant, at a reasonable
rental per day based upon the value of the property occupied, such rental to be
due daily to the purchaser; and to the extent permitted by applicable law, the
purchaser at such sale, notwithstanding any language herein apparently to the
contrary, shall have the sole option to demand possession immediately following
the sale or to permit the occupants to remain as tenants at will.  In the event
the tenant fails to surrender possession of said property upon demand, the
purchaser shall be entitled to institute and maintain a summary action for
possession of the property (such as an action for forcible detainer) in any
court having jurisdiction.

 

5.5                               Marshalling.  The Mortgagor hereby waives, in
the event of foreclosure of this Mortgage or the enforcement by the Mortgagee of
any other rights and remedies hereunder, any right otherwise available in
respect to marshalling of assets which secure any First Lien Notes and any other
indebtedness secured hereby or to require the Mortgagee to pursue its remedies
against any other such assets.

 

Annex 5-7

--------------------------------------------------------------------------------


 

5.6                               Protection of Premises.  Upon the occurrence
and during the continuance of an Event of Default, the Mortgagee may take such
actions, including, but not limited to disbursements of such sums, as the
Mortgagee in its sole but reasonable discretion deems necessary to protect the
Mortgagee’s interest in the Premises.

 

ARTICLE VI

 

General Conditions

 

6.1                               Terms.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the
Indenture.  The singular used herein shall be deemed to include the plural; the
masculine deemed to include the feminine and neuter; and the named parties
deemed to include their successors and assigns to the extent permitted under the
Indenture.  The term “Mortgagee” shall include the Note Collateral Agent on the
date hereof and any successor Note Collateral Agent under the Indenture.  The
word “person” shall include any individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature, and the word “Premises” shall include any portion of the Premises or
interest therein.  The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase without limitation.

 

6.2                               Notices.  All notices, requests and other
communications shall be given in accordance with Sections 109 and 110 of the
Indenture.

 

6.3                               Severability.  If any provision of this
Mortgage is determined to be illegal, invalid or unenforceable, such provision
shall be fully severable and the remaining provisions shall remain in full force
and effect and shall be construed without giving effect to the illegal, invalid
or unenforceable provisions.

 

6.4                               Headings.  The captions and headings herein
are inserted only as a matter of convenience and for reference and in no way
define, limit, or describe the scope of this Mortgage nor the intent of any
provision hereof.

 

6.5                               Intercreditor Agreements.  Notwithstanding
anything to the contrary contained herein, the lien and security interest
granted to the Mortgagee pursuant to this Mortgage and the exercise of any right
or remedy by the Mortgagee hereunder are subject to the provisions of the
applicable Intercreditor Agreements.  The Mortgagee acknowledges and agrees that
the relative priority of the Liens granted to the Mortgagee, the Term Agent, the
ABL Agent, the Second Lien Note Agent, and any Additional Agent (as defined in
the Base Intercreditor Agreement) shall be determined solely pursuant to the
applicable Intercreditor Agreements, and not by priority as a matter of law or
otherwise, and further acknowledges and agrees that the Lien granted to the
Mortgagee pursuant to this Mortgage shall be pari passu and equal in priority
with the Lien granted to the Term Agent pursuant to the Term Mortgage and any
Lien in respect of the Premises (and any Proceeds thereof) granted to an
Additional Agent (as defined in the Base Intercreditor Agreement) (other than
any Lien in respect of Junior Priority Obligations) (as defined in the Cash Flow
Intercreditor Agreement)), in each case, as and to the extent provided in the
Intercreditor Agreements.

 

6.6                               Conflicting Terms.

 

(a)                                 In the event of any conflict between the
terms of this Mortgage and any Intercreditor Agreement, (i) the terms of the
Base Intercreditor Agreement shall govern and control any conflict between the
Mortgagee, the Term Agent, the ABL Agent, the Second Lien Note Agent and/or

 

Annex 5-8

--------------------------------------------------------------------------------


 

any Additional Agent (as defined in the Base Intercreditor Agreement), (ii) the
terms of the Cash Flow Intercreditor Agreement shall govern and control any
conflict between the Mortgagee, the Term Agent, the Second Lien Note Agent
and/or any Additional Agent (as defined in the Cash Flow Intercreditor
Agreement) and (iii) the terms any other Intercreditor Agreement shall govern
and control any conflict between the Mortgagee and any other party to such
Intercreditor Agreement, in each case other than with respect to Section 6.7. 
In the event of any such conflict, the Mortgagor may act (or omit to act) in
accordance with such Intercreditor Agreement, and shall not be in breach,
violation or default of its obligations hereunder by reason of doing so.

 

(b)                                 In the event of any conflict between the
terms and provisions of the Indenture and the terms and provisions of this
Mortgage, the terms and provisions of the Indenture shall control and supersede
the provisions of this Mortgage with respect to such conflicts other than with
respect to Section 6.7.

 

6.7                               Governing Law.  This Mortgage shall be
governed by and construed in accordance with the internal law of the state in
which the Premises are located.

 

6.8                               Application of the Foreclosure Law.  If any
provision in this Mortgage shall be inconsistent with any provision of the
foreclosure laws of the state in which the Premises are located, the provisions
of such laws shall take precedence over the provisions of this Mortgage, but
shall not invalidate or render unenforceable any other provision of this
Mortgage that can be construed in a manner consistent with such laws.

 

6.9                               Written Agreement.  This Mortgage may not be
amended, supplemented or otherwise modified except in accordance with Article IX
of the Indenture.  For the avoidance of doubt, it is understood and agreed that
any amendment, amendment and restatement, waiver, supplement or other
modification of or to the Intercreditor Agreements that would have the effect,
directly or indirectly, through any reference herein to the Intercreditor
Agreements or otherwise, of waiving, amending, supplementing or otherwise
modifying this Mortgage, or any term or provision hereof, or any right or
obligation of the Mortgagor hereunder or in respect hereof, shall not be given
such effect except pursuant to a written instrument executed by the Mortgagor
and the Mortgagee in accordance with this Section 6.9.

 

6.10                        Waiver of Jury Trial.  Subsection 9.14 of the
Collateral Agreement is hereby incorporated by reference.

 

6.11                        Request for Notice.  The Mortgagor requests that a
copy of any statutory notice of default and a copy of any statutory notice of
sale hereunder be mailed to the Mortgagor at the address specified in
Section 6.2 of this Mortgage.

 

6.12                        Counterparts.  This Mortgage may be executed by one
or more of the parties on any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

6.13                        Release.  If any of the Premises shall be sold,
transferred or otherwise disposed of by the Mortgagor in a transaction permitted
by the Indenture, then the Mortgagee, at the request and expense of the
Mortgagor, shall execute and deliver to the Mortgagor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on the Premises.  The Mortgagor shall deliver to the Mortgagee prior to
the date of the proposed release, a written request for release.

 

6.14                        Easements.  At any time, or from time to time,
without liability therefor and with 10 days’ prior written notice to the
Mortgagee, upon written request of the Mortgagor and without affecting

 

Annex 5-9

--------------------------------------------------------------------------------


 

the effect of this Mortgage upon the remainder of the Premises, the Mortgagee
shall join in granting any easement, right of way, encumbrance or lien on all or
any portion of the Premises, so long as the Mortgagor certifies to the Mortgagee
by delivering an officer’s certificate that such easement, right of way,
encumbrance or lien is a Permitted Lien.

 

6.15                        [Last Dollars Secured; Priority.  This Mortgage
secures only a portion of the Obligations owing or which may become owing by the
Mortgagor to the Secured Parties.  The parties agree that any payments or
repayments of the Obligations shall be and be deemed to be applied first to the
portion of the Obligations that is not secured hereby, it being the parties’
intent that the portion of the Obligations last remaining unpaid shall be
secured hereby.  If at any time this Mortgage shall secure less than all of the
principal amount of the Obligations, it is expressly agreed that any repayments
of the principal amount of the Obligations shall not reduce the amount of the
lien of this Mortgage until the lien amount shall equal the principal amount of
the Obligations outstanding.](7)

 

6.16                        State Specific Provisions.  In the event of any
inconsistencies between this Section 6.16 and any of the other terms and
provisions of this Mortgage, the terms and provisions of this Section 6.16 shall
control and be binding.

 

(a)                                 [                                 ]

 

(b)                                 [                                 ]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(7)                                 To be included in mortgages for states with
a mortgage recording tax, to the extent required.

 

Annex 5-10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the above
written date.

 

 

MORTGAGOR:

 

 

 

[                                        ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[ADD STATE NOTARY FORM FOR THE MORTGAGOR](8)

 

--------------------------------------------------------------------------------

(8)                                 Local counsel to confirm signature page and
notary block which is acceptable for recording in the jurisdiction.

 

Annex 5-11

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

(See Attached)

 

Annex 5-Exhibit A-1

 

--------------------------------------------------------------------------------
